Exhibit 10.2
Form of Operating Agreement
 
DP HOLDING COMPANY, LLC
a Delaware Limited Liability Company
 
SECOND AMENDED AND RESTATED OPERATING AGREEMENT
Dated as of [________], 2011
THE MEMBERSHIP INTERESTS REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR ANY OTHER
APPLICABLE SECURITIES LAWS, AND SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER, OR EXEMPTION FROM, SUCH SECURITIES LAWS, AND COMPLIANCE WITH THE OTHER
RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS OPERATING AGREEMENT.

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Article I DEFINITIONS
    2  
1.1. Definitions
    2  
Article II ORGANIZATION
    16  
2.1. Formation
    16  
2.2. Name
    16  
2.3. Purposes and Powers
    16  
2.4. Term
    16  
2.5. Registered Agent; Registered Office; Principal Office and Other Offices
    16  
2.6. Qualification in a Foreign Jurisdiction
    17  
2.7. No Partnership under State Law
    17  
2.8. Title to Property
    17  
Article III MEMBERS
    17  
3.1. Members
    17  
3.2. Intentionally Deleted
    18  
3.3. Additional Members
    18  
3.4. Representations and Warranties
    18  
3.5. Rights, Powers, Duties, Liabilities and Obligations of Members
    19  
3.6. Confidentiality
    20  
3.7. Other Activities
    21  
Article IV CAPITAL CONTRIBUTIONS; Preferred Capital; CAPITAL ACCOUNTS
    22  
4.1. Capital Contributions
    22  
4.2. Failure to Make Capital Contributions
    23  
4.3. Adjustments to Percentage Interests
    24  
4.4. Capital Accounts
    24  
4.5. Transferee of Capital Accounts
    24  
4.6. Negative Capital Accounts
    24  
4.7. Interest on Capital Contributions
    24  
4.8. Return of Capital Contributions
    24  
4.9. Loans by Members; Additional Capital Contributions
    24  
Article V DISTRIBUTIONS AND ALLOCATIONS
    24  
5.1. Distributions
    24  
5.2. Allocations of Net Income and Net Losses
    27  
5.3. Regulatory Allocations
    27  
5.4. Other Tax Provisions
    29  
Article VI MANAGEMENT
    30  
6.1. General Powers and Duties
    30  
6.2. Maintenance of Company’s Existence
    30  
6.3. Major Decisions
    30  
6.4. Unilateral Authority
    33  
Article VII EXCULPATION AND INDEMNIFICATION
    34  
7.1. Exculpation of Members
    34  
7.2. Indemnification by the Company
    35  
7.3. Advance Payment
    35  
7.4. Reimbursement by a Member
    35  

 



--------------------------------------------------------------------------------



 



         
7.5. Non-Exclusivity of Rights
    36  
7.6. Survival
    36  
Article VIII TRANSFERS
    36  
8.1. Transfers Generally
    36  
8.2. Transfers to and Admission of Permitted Transferees
    37  
8.3. Involuntary Transfers
    38  
8.4. Company as Transferee
    38  
Article IX SALE RIGHTS
    38  
9.1. Sale of Interest or Assets; Right of First Offer
    38  
9.2. Closing of Transactions
    40  
9.3. Standstill
    41  
Article X ACCOUNTING, TAX AND FISCAL MATTERS
    41  
10.1. Books and Records, Controls of Account
    41  
10.2. Tax Information
    42  
10.3. Periodic Reports to Members
    43  
10.4. Tax Matters Partner
    44  
10.5. Section 754 Election
    44  
10.6. Depreciation of Additional Company Assets
    44  
10.7. Fiscal Year
    44  
10.8. Audits; Inspection of Books and Records
    45  
10.9. Accounts
    45  
10.10. Transfer or Change in Company Interest
    45  
10.11. REIT Compliance
    45  
10.12. Cost of Compliance
    46  
Article XI DISSOLUTION, LIQUIDATION AND TERMINATION
    46  
11.1. Dissolution
    46  
11.2. Liquidation
    46  
11.3. Termination
    47  
Article XII DEFAULTS
    48  
12.1. Defaults
    48  
12.2. Remedies
    48  
Article XIII MISCELLANEOUS PROVISIONS
    48  
13.1. Notices
    48  
13.2. Time is of the Essence
    50  
13.3. Further Assurances
    50  
13.4. Effect of Waiver or Consent
    50  
13.5. WAIVER OF CERTAIN DAMAGES
    50  
13.6. Governing Law
    50  
13.7. Litigation
    50  
13.8. Costs of Enforcement
    51  
13.9. Partial Invalidity
    51  
13.10. Binding Effect; Third Party Beneficiaries
    51  
13.11. Rules of Construction
    52  
13.12. Recitals, Exhibits and Schedules
    53  
13.13. Entire Agreement; Amendments to Agreement
    53  
13.14. Facsimile; Counterparts
    53  

ii 



--------------------------------------------------------------------------------



 



         
13.15. Announcements Rights to Images
    53  
13.16. Portfolio-Wide Incentive Management Fee
    54  

 
LIST OF SCHEDULES AND EXHIBITS

     
Schedule 1
  Members, Capital Contributions and Percentage Interests
Schedule 4.2
  Sample Application of Dilution Mechanism
Schedule 6.4.3
  Recourse Carveout Guarantees
Exhibit A
  Existing Hotels
Exhibit B
  2011 Budget
Exhibit C
  Intentionally Omitted
Exhibit D
  Existing Credit Facility
Exhibit E
  Promissory Note
Exhibit F
  Guaranty
Exhibit G
  Pledge and Security Agreement
Exhibit H
  Book Basis of Existing Company Assets

iii 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED OPERATING AGREEMENT
OF
DP HOLDING COMPANY, LLC
     THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF DP HOLDING COMPANY,
LLC (formerly known as Denihan Mezz IV Holding Company, LLC), a Delaware limited
liability company, (the “Company”), dated as of [___________], 2011, is entered
into and adopted by DENIHAN OWNERSHIP COMPANY, LLC, a New York limited liability
company (the “Denihan Member”), and CARDINALS OWNER LLC, a Delaware limited
liability company (the “PB Member”), and is agreed to and adopted by each other
Person who becomes a Member in the Company pursuant to the terms of this
Agreement.
RECITALS
     WHEREAS, the Company filed its Certificate of Formation (the “Certificate”)
on March 3, 2006 with the Secretary of State of the State of Delaware and was
originally known as Denihan Mezz IV Holding Company, LLC;
     WHEREAS, pursuant to that certain [Certificate of Amendment] dated as of
the date hereof and filed with the Secretary of State of the State of Delaware,
the name of the Company has been changed to DP Holding Company, LLC;
     WHEREAS, the Company is governed by that certain First Amended and Restated
Operating Agreement of the Company dated June [       ,] 2011 (the “Existing
Agreement”) executed by the Denihan Member and Thomas M. Strauss (“Strauss”) and
Richard F. Klumpp (“Klumpp” and together with Strauss, the “Independent
Managers”);
     WHEREAS, the Company, through the Existing Venture Vehicles (as defined
herein), currently owns, among other things, a portfolio of six (6) hotels
located in New York, New York, each as described on Exhibit A attached hereto
(each, an “Existing Hotel” and collectively, the “Existing Hotels”);
     WHEREAS, pursuant to the terms of that certain Contribution Agreement dated
as of [June       ], 2011, by and among the Company, the Denihan Member and the
PB Member (the “Contribution Agreement”), the PB Member agreed to acquire
certain Membership Interests in the Company (i) from the Denihan Member in
redemption of the PB Member’s interest in the Denihan Member and (ii) from the
Company;
     WHEREAS, the transactions contemplated by the Contribution Agreement have
been consummated as of the date hereof and the Denihan Member and the PB Member
desire to enter into this Second Amended and Restated Operating Agreement which
amends and restates the Existing Agreement in its entirety, in order to, among
other things, memorialize the transactions described above, admit the PB Member
as a Member of the Company, remove the Independent Managers as “managers” of the
Company, establish the respective powers, rights and interests of the Members
with respect to the Company and their respective Membership Interests, and
provide for the general management of the business and operations of the
Company;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree to
continue the Company and amend and restate the Existing Agreement, which is
replaced and superseded in its entirety by this Agreement, as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions. The initial capitalized terms used but not defined in
this Agreement shall have the following meanings:
     “Act” means the Delaware Limited Liability Company Act, Title 6, § 18-101,
et seq., and any successor statute, as amended from time to time.
     “Adjusted Capital Account” means the Capital Account maintained for each
Member as of the end of each taxable year of the Company, (a) increased by any
amounts that such Member is obligated to restore under the standards set by
Treasury Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5)),
and (b) decreased by such Member’s share of the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
     “Affiliate” or “Affiliated” means, with respect to any Person, (a) any
other Person directly or indirectly Controlling, Controlled by or under common
Control with such Person, or (b) any other Person owning or controlling ten
percent (10%) or more of the outstanding voting interests of such Person, or
(c) any officer, director, general partner or managing member of such Person, or
(d) any other Person which is an officer, director, general partner, managing
member or holder of ten percent (10%) or more of the voting interests of any
other Person described in clauses (a) through (c) of this definition.
     “Agreed Value” of any Contributed Property means the fair market value of
such Contributed Property or other consideration at the time of contribution as
mutually determined by the Members using such reasonable method of valuation as
they may adopt.
     “Agreement” means this Second Amended and Restated Operating Agreement, as
executed by the Members, and as amended, modified, supplemented or restated from
time to time in accordance with the terms hereof.
     “Allocated ROFO Price” has the meaning set forth in Section 9.1.3 of this
Agreement.
     “Applicable Deductions” means all amounts that would be necessary, as
determined in the reasonable discretion of the applicable Member, to (i) satisfy
all loans, liens and encumbrances affecting the Company and the Company Assets,
(ii) pay any costs and expenses associated with any sale or disposition of the
Company Assets, including, without limitation, transactional and closing costs
such as brokers’ fees, escrow fees and similar expenses.

- 2 -



--------------------------------------------------------------------------------



 



     “Applicable Law” means (i) all statutes, laws, common law, rules,
regulations, ordinances, codes or other legal requirements of any Governmental
Authority, stock exchange, board of fire underwriters and similar quasi
Governmental Authority, and (ii) any judgment, injunction, order or other
similar requirement of any court or other adjudicatory authority, in effect at
the time in question and in each case to the extent the Person or property in
question is subject to the same.
     “Applicable Federal Rate” means the applicable federal rate published from
time to time by the Internal Revenue Service in accordance with Section 1274(d)
of the Code that most closely corresponds to the term of the applicable
instrument.
     “Bankruptcy” means with respect to any Person, the event that:
          (a) such Person makes an assignment for the benefit of creditors;
          (b) such Person files a voluntary petition in bankruptcy;
          (c) such Person is adjudged a bankrupt or insolvent, or has entered
against him an order for relief, in any bankruptcy or insolvency proceeding;
          (d) such Person files a petition or answer seeking for himself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation;
          (e) such Person files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against him in any
proceeding of this nature;
          (f) such Person seeks, consents to or acquiesces in the appointment of
a trustee, receiver or liquidator of the Person or of all or any substantial
part of his properties; or
          (g) if one hundred twenty (120) days after the commencement of any
proceeding against such Person seeking reorganization, arrangement, composition
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, such proceeding has not been dismissed, or if within ninety
(90) days after the appointment without such Person’s consent or acquiescence of
a trustee, receiver or liquidator of such Person or of all or any substantial
part of such Person’s properties, such appointment is not vacated or stayed, or
within ninety (90) days after the expiration of any such stay, such appointment
is not vacated.
     “Brooke” has the meaning set forth in Section 5.1.6.
     “Budget” means the annual budget for the Company comprised of a budget for
non-Hotel related items and a separate budget for each Hotel (referred to as an
“Annual Operating Projection” in each Hotel Management Agreement), covering such
Hotel’s anticipated operations including, without limitation, all anticipated
income, operating expenses and capital expenditures and other items contemplated
by Section 4.04 of each Hotel Management Agreement, which shall be mutually
acceptable to the Members, as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof. The Budget shall be
prepared by the Denihan Member and submitted to the PB Member at least sixty
(60) calendar

- 3 -



--------------------------------------------------------------------------------



 



days prior to the end of each Fiscal Year. The terms of Section 4.04 of each
Hotel Management Agreement shall govern the approval process and implementation
of each Budget. The Members acknowledge that each has approved the Budget for
calendar year 2011, a copy of which is attached hereto as Exhibit B.
     “Business Day” means any day other than Saturday, Sunday or a federal
holiday in the United States of America.
     “Capital Account” means the capital account maintained for each Member
pursuant to Section 4.4 as the same may be credited or debited in accordance
with the terms hereof.
     “Capital Contribution” means the aggregate cash, cash equivalents and the
initial Gross Asset Value of Contributed Property that a Member contributes to
the Company pursuant to this Agreement (including, without limitation, the
Initial Capital Contributions), in each case, (i) net of any liabilities assumed
by the Company from such Member in connection with such contribution, and
(ii) net of any liabilities to which assets contributed by such Member in
respect thereof are subject. Unless expressly stated otherwise, any reference
herein to Capital Contribution shall mean Capital Contribution to the Company by
the applicable Member.
     “Cash Needs Notice” has the meaning set forth in Section 4.1.4.
     “Cash Needs Date” has the meaning set forth in Section 4.1.4.
     “Certificate” shall have the meaning set forth in the Recitals.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
     “Company” has the meaning set forth in the introduction to this Agreement.
     “Company Assets” means, either individually or collectively as the context
requires or otherwise indicates, any asset or other property (real, personal or
mixed) owned by or leased to the Company from time to time, directly or
indirectly [through one or more Venture Vehicles], which shall include, without
limitation, (i) the land underlying each of the Existing Hotels together with
all easements, interests in roadways, strips and other rights appurtenant to
such land, (ii) all improvements, structures and fixtures located upon the land,
including the Existing Hotels (iii) all furniture, fixtures, equipment,
machinery, appliances,1 artwork and other items of tangible personal property
and (iv) all other property directly or indirectly acquired by the Company from
time to time. For the avoidance of doubt, (1) the Excluded Property shall not
constitute Company Assets, although the Venture Vehicle which owns each Existing
Hotel shall
 

1   [Please note that deleted items (i.e.- linens, supplies, food and beverage
inventories) will be included in the Company Assets definition in the Operating
Lessee JV’s. and other conforming changes may be made based on the Operating
Lessee structure.]

- 4 -



--------------------------------------------------------------------------------



 



be granted a license to utilize certain intellectual property related to such
Existing Hotel and (2) any third-party leases shall be assigned to the Hotel
Lessees.
     “Company Minimum Gain” means the amount determined pursuant to the
provisions of Treasury Regulations Sections 1.704-2(d) and 1.704-2(b)(2). In
accordance with Treasury Regulations Section 1.704-2(d), the amount of Company
Minimum Gain is determined by first computing, for each nonrecourse liability of
the Company, any gain the Company would realize if it disposed of the property
subject to that liability for no consideration, other than full satisfaction of
the liability, and then aggregating the separately computed gains. A Member’s
share of Company Minimum Gain shall be determined in accordance with Treasury
Regulations Section 1.704-2(g)(1).
     “Confidential Information” has the meaning set forth in Section 3.6.1.
     “Contributed Property” means each property or other asset, in such form as
may be permitted under the Act, but excluding cash, contributed to the Company.
     “Contributing Member” has the meaning set forth in Section 4.2.1.
     “Control” means, when used with respect to any Person, the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities or other beneficial interests, by
contract or otherwise, and the terms “Controlling”, “Controlled by” and “under
common Control with” shall have the meanings correlative therewith.
     “Defaulting Member” has the meaning set forth in Section 12.1.1.
     “Denihan Common Capital” has the meaning set forth in Section 4.1.1.
     “Denihan Invested Capital” has the meaning set forth in Section 4.1.1.
     “Denihan Member” has the meaning set forth in the introduction to this
Agreement.
     “Denihan Principal” has the meaning set forth in Section 5.1.6.
     “Denihan Principal Loan” has the meaning set forth in Section 5.1.6.
     “Depreciation” means, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Year, “Depreciation” shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year bears to such beginning adjusted tax basis. If any asset shall have a zero
adjusted basis for federal income tax purposes, “Depreciation” shall be
determined utilizing any method selected by the Members. The Members acknowledge
that the depreciation methodology set forth in Section 5.4.2 below and on
Exhibit H attached hereto shall be utilized until otherwise agreed to by the
Members.

- 5 -



--------------------------------------------------------------------------------



 



     “Discussion Period” has the meaning set forth in Section 6.4.1.
     “Disputed Amount” has the meaning set forth in Section 6.4.1.
     “EBITDA” means, for any period, the sum of (a) consolidated net income (or
loss) for such period, plus (b) to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization for such period, less (c) an amount representing an FF&E (as
defined in the Hotel Management Agreement) reserve equal to the greater of
(i) 4% of Gross Revenues (as defined in the Hotel Management Agreement) for such
period or (ii) any actual FF&E reserve required for any Hotel for such period,
less (d) an amount representing a franchise fee equal to 4% of Gross Revenues
for such period (reduced by the Marketing Contribution (as defined in the Hotel
Management Agreement) for such period). The reserves and fees contemplated by
(c) and (d) above shall be reduced by any amount actually paid in respect of
such reserves and fees to the extent deducted in determining consolidated net
income under (a) above.
     “Economic Risk of Loss” has the meaning set forth in Treasury Regulations
Section 1.752-2(a).
     “Effective Date” means the date of this Agreement.
     “Event of Default” has the meaning set forth in Section 12.2.
     “Excluded Property” shall mean (i) url’s and other internet sites relating
to the Company, the Existing Venture Vehicles, the Hotels or the Hotel Manager;
(ii) all brand names, copyrights and other intellectual property with respect to
the “Affinia,” “Benjamin,” “James,” “Affinia Dumont Hotel”, the “Affinia Dumont
Lofts”, “Affinia Dumont”, “Affinia 50”, “Affinia Shelburne”, “Affinia Gardens”,
“Affinia Manhattan” or Denihan Hospitality Group (each as defined in the
Contribution Agreement); (iii) all proprietary reservation systems, software
systems, and similar items owned by the Hotel Manager; and (iv) all Tangible
Personal Property (as defined in the Contribution Agreement) owned by the Hotel
Manager and identified on Schedule 1.1 of the Contribution Agreement or tenants
of the Hotels.
     “Exculpated Party” has the meaning set forth in Section 7.1 of this
Agreement.
     “Existing Credit Facility” means collectively, each of the loans made to
the [Company and the] applicable Venture Vehicles and the documents evidencing
and/or securing such loans described on Exhibit D attached hereto, as of the
date hereof, and any modifications, amendments or extensions thereof approved by
the Members in accordance with the terms hereof.
     “Existing Hotels” has the meaning set forth in the Recitals.
     “Existing Venture Vehicles” means Denihan Mezz III Holding Company, LLC, a
Delaware limited liability company, Denihan Mezz II Holding Company, LLC, a
Delaware limited liability company, Denihan Mezz I Holding Company, LLC, a
Delaware limited liability company, 371 Seventh Avenue Co., LLC, a Delaware
limited liability company, 125 East 50th Street Co., LLC, a Delaware limited
liability company, 150 East 34th Street Co., LLC, a

- 6 -



--------------------------------------------------------------------------------



 



Delaware limited liability company, 215 East 64th Street Co., LLC, a Delaware
limited liability company, 155 East 50th Street Co., LLC, a Delaware limited
liability company, and 303 Lexington Avenue Co., LLC, a Delaware limited
liability company.
     “Expenses” means, for any period, the total gross expenditures of the
Company and its Venture Vehicles reasonably relating to the operations of the
Company [and the Venture Vehicles] and/or the acquisition, development,
ownership, maintenance, sale, leasing, financing and/or refinancing of the
Company Assets during such period contemplated by the then applicable Budget or
otherwise reasonably approved by the Members from time to time, including,
without duplication, (a) all cash operating expenses (including real estate
taxes and assessments, personal property taxes, sales taxes, and all fees,
commissions, expenses and allowances paid or reimbursed to any Member or any of
its Affiliates pursuant to this Agreement, Hotel Operating Lease or otherwise as
permitted hereunder), (b) all deposits of Revenues to the reserve accounts,
(c) all debt service payments including debt service with respect to the
Existing Credit Facility, (d) all expenditures which are treated as capital
expenditures (as distinguished from expense deductions included in clause (a)
above) under GAAP, and (e) all expenditures related to any acquisition, leasing,
financing or securitization of any Company Assets; provided, however, that
Expenses shall not include any payment or expenditure to the extent the sources
of funds used for such payment or expenditure are not included in Revenues. All
reserves to pay for Expenses shall be invested in such manner as may be agreed
upon by the Members. If the Members are unable to agree upon the investment of
the Company’s reserves, such funds shall be invested in: (a) segregated
interest-bearing accounts or certificates of deposit with any financial
institution insured by the Federal Deposit Insurance Corporation; or (b) United
States Treasury obligations, provided that in no event will funds be placed in
investments that do not constitute assets described in Code Section
856(c)(4)(A).2
     “Expert” has the meaning set forth in Section 6.4.1.
     “Extraordinary Cash Flow”3 shall mean, for any applicable period, (x) all
Revenues received by the Company or any Venture Vehicle from a Major Capital
Event minus (y) (i) the costs and expenses incurred by the Company or Venture
Vehicle in connection with such Major Capital Event, including, without
limitation, title, survey, appraisal, recording, escrow, transfer tax and
similar costs, brokerage expense and attorneys’ and other professional fees;
(ii) proceeds deposited in reserves pursuant to a reasonable determination of
the Members that such reserve and the amount thereof is required to provide for
actual or contingent obligations of the Company or such Venture Vehicle or
improvements to or restoration of any Hotel owned by such Venture Vehicle (in
determining the amount of reserves, the Members will take into account required
debt service, operating expenses and leasing commissions); (iii) proceeds
applied to pay or prepay any indebtedness of the Company or any Venture Vehicle
in connection with such Major Capital Event; (iv) to the extent not previously
deposited in reserves pursuant to
 

2   [Please note that deleted items (i.e.- “management (including fees payable
pursuant to Hotel Management Agreements), operations” and “any Hotel Management
Agreement”) will be included in the Expenses definition in the Operating Lessee
JV’s and other conforming changes may be made based on the Operating Lessee
structure.]   3   [Conforming changes may be made to the Operating Lessee JV’s
based on the Operating Lessee structure]

- 7 -



--------------------------------------------------------------------------------



 



clause (y)(ii) of this definition, proceeds applied to rebuild, repair or
restore any Hotel; and (v) refundable sums received by any Venture Vehicle in
respect of any Hotel. All reserves shall be invested in such manner as may be
agreed upon by the Members.
     “Family Group” has the meaning set forth in Section 8.1.3.
     “Fiscal Year” means the calendar year, except that the first Fiscal Year
shall be that period commencing as of the date of this Agreement and ending on
December 31 of the same year.
     “Governmental Authority” means any federal, state or local government or
other political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.
     “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
          (a) The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the Agreed Value of such asset.
          (b) The Gross Asset Values of all Company Assets immediately prior to
the occurrence of any event described in subparagraphs (i) through (v) below
shall be adjusted to equal their respective gross fair market values, as
determined by the Members, as of the following times:
               (i) the acquisition of an additional Membership Interest in the
Company by a new or existing Member in exchange for more than a de minimis
Capital Contribution, if the Members reasonably determine that such adjustment
is necessary or appropriate to reflect the relative Interests of the Members in
the Company;
               (ii) the distribution by the Company to a Member of more than a
de minimis amount of Company Assets as consideration for a Membership Interest
in the Company, if the Members reasonably determine that such adjustment is
necessary or appropriate to reflect the relative Membership Interests of the
Members in the Company;
               (iii) the liquidation or dissolution of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
               (iv) the issuance of a Membership Interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member acting in a member
capacity, or by a new Member acting in a member capacity or in anticipation of
becoming a Member of the Company, if the Members reasonably determine that such
adjustment is necessary or appropriate to reflect the relative Interests of the
Members in the Company; and

- 8 -



--------------------------------------------------------------------------------



 



               (v) at such other times as the Members shall reasonably determine
necessary or advisable in order to comply with Treasury Regulations
Sections 1.704-1(b) and 1.704-2.
          (c) The Gross Asset Value of any Company asset distributed to a Member
shall be the gross fair market value of such asset on the date of distribution
as determined by the Members.
          (d) The Gross Asset Values of Company Assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (d) to the extent that an adjustment pursuant to subparagraph
(b) above is made in connection with a transaction that would otherwise result
in an adjustment pursuant to this subparagraph (d).
     “Guaranty” has the meaning set forth in Section 5.1.6.
     “Hotel” means an individual reference to each Existing Hotel and any
additional hotel purchased by the Company or any Venture Vehicle in the future,
together with the Company Assets related to such individual Hotel.
     “Hotel Lessee” means each operating lessee under a Hotel Operating Lease.
     “Hotel Management Agreement” means each hotel management agreement entered
into between the Hotel Manager and the applicable Hotel Lessee.
     “Hotel Manager” means DHG Management Company, LLC, a New York limited
liability company.
     “Hotel Operating Lease” means any hotel operating lease entered into by an
applicable Venture Vehicle and a Hotel Lessee.
     “Hotel Sale” has the meaning set forth in Section 9.1.1 of this Agreement.
     “Indemnified Party” has the meaning set forth in Section 7.2 of this
Agreement.
     “Indemnity Agreement” has the meaning set forth in Section 6.4.3 of this
Agreement.
     “Initial Capital Contributions” means (a) in the case of the Denihan
Member, the Denihan Common Capital (as defined in Section 4.1.1), and (b) in the
case of the PB Member, the amount set forth in Section 4.1.2.
     “Initiating Member” has the meaning set forth in Section 9.1.2 of this
Agreement.
     “Interest Sale” has the meaning set forth in Section 9.1.1 of this
Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     “Major Capital Event” shall mean one or more of the following: (i) sale of
all or any part of the Company, any Venture Vehicle, or any Hotel, exclusive of
sales or other dispositions of tangible personal property in the ordinary course
of business; (ii) the refinancing of any or all indebtedness of any Company or
Venture Vehicle; (iii) condemnation of all or any part of or an interest in any
Hotel through the exercise of the power of eminent domain; (iv) any loss of all
or a portion of such Hotel or an interest in such Hotel by casualty, failure of
title or otherwise that results in excess insurance proceeds after restoration
or repair (if such Hotel is restored or repaired); and (v) payment from title
insurance on account of a defect in title to a Hotel or with respect to any
other claim under any owner’s title insurance policy insuring any Venture
Vehicle’s interest in any real estate owned by the Venture Vehicle.
     “Major Decision” has the meaning set forth in Section 6.3 of this
Agreement.
     “Member” means the PB Member, the Denihan Member (or each of their
permitted successors in interest), and each Person who is admitted as a member
of the Company after the date of this Agreement in accordance with the terms of
this Agreement and the Act, in each case so long as such Person is shown on the
Company’s books and records as the owner of a Membership Interest. The Members
shall constitute the “members” (as such term is defined in the Act) of the
Company. Notwithstanding anything to the contrary in this Agreement, the Members
shall constitute a single class or group of members of the Company for all
purposes of this Agreement and the Act.
     “Member Loan” has the meaning set forth in Section 4.2.1 of this Agreement.
     “Member Loan Rate” means a rate of interest per annum equal to the greater
of (A) twelve percent (12%), or (B) six percent (6%) plus the then current Prime
Rate (or the maximum lesser rate permitted by Applicable Law, if any), in each
case, compounding monthly.
     “Member Nonrecourse Debt” has the meaning set forth for partner nonrecourse
debt in Treasury Regulations Section 1.704-2(b)(4).
     “Member Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2) for the phrase “partner nonrecourse
deductions”.
     “Membership Interest” means a Member’s interest in the Company, including
such Member’s share of the Company’s profits, losses and distributions pursuant
to this Agreement and the Act, and the right, if any, to participate in the
management of the business and affairs of the Company, including, without
limitation, the right, if any, to vote on, consent to or otherwise participate
in any decision or action of or by the Members and the right to receive
information concerning the business and affairs of the Company, in each case to
the extent expressly provided in this Agreement or otherwise required under the
Act.
     “Minimum Gain Attributable to Member Nonrecourse Debt” means partner
nonrecourse debt minimum gain as defined in Treasury Regulations
Section 1.704-2(i)(2). A Member’s share of partner nonrecourse debt minimum gain
shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(5).
     “Minimum Terms” has the meaning set forth in Section 9.1.4 of this
Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     “Necessary Expenditures” means Portfolio or Venture Vehicle Expenses which
are unable to be paid out of Operating Cash Flow or reserves, such as emergency
repairs, capital expenditures required to bring any Hotels into compliance with
Applicable Laws, or cash infusions to address seasonal operating shortfalls, in
each case which are necessary to preserve, protect or maintain the Portfolio or
the interests of the Company or any Venture Vehicle therein or which are
provided for in the then prevailing approved Budget [(and including, without
limitation, amounts required to reimburse any Hotel Manager for costs incurred
pursuant to Section 5.05 (Emergencies) of any applicable Hotel Management
Agreement or any corresponding section therein).] [PLEASE NOTE BRACKETED/SHADED
PROVISION WILL ONLY BE INCLUDED IN OPERATING LESSEE JV AGREEMENT]
     “Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, deduction or credit required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
          (a) Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income and Net Loss shall increase the amount
of such income and/or decrease the amount of such loss;
          (b) Any expenditure of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income and Net Loss, shall decrease the amount of such income and/or
increase the amount of such loss;
          (c) Gain or loss resulting from any disposition of Company Assets
where such gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Company Assets disposed
of, notwithstanding that the adjusted tax basis of such Company Assets differs
from its Gross Asset Value;
          (d) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such income or loss, there shall be
taken into account Depreciation for such fiscal year or other period;
          (e) To the extent an adjustment to the adjusted tax basis of any asset
included in Company Assets pursuant to Code Section 734(b) or Code Section
743(b) is required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts as a result of a distribution
other than in liquidation of a Member’s Membership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for the
purposes of computing Net Income and Net Loss;

- 11 -



--------------------------------------------------------------------------------



 



          (f) If the Gross Asset Value of any Company asset is adjusted in
accordance with subparagraph (b) or subparagraph (d) of the definition of “Gross
Asset Value” above, the amount of such adjustment shall be taken into account in
the taxable year of such adjustment as gain or loss from the disposition of such
asset for purposes of computing Net Income or Net Loss; and
          (g) Notwithstanding any other provision of this definition of Net
Income and Net Loss, any items that are specially allocated pursuant to
Section 5.3 hereof shall not be taken into account in computing Net Income or
Net Loss. The amounts of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to Section 5.3 hereof shall be
determined by applying rules analogous to those set forth in this definition of
Net Income and Net Loss.
     “Non-Contributing Member” has the meaning set forth in Section 4.2.1.
     “Non-Defaulting Member” has the meaning set forth in Section 12.1.1.
     “Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulations
Sections 1.704-2(b)(1), are attributable to a Nonrecourse Liability.
     “Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).
     “Note” has the meaning set forth in Section 5.1.6.
     “Notice” has the meaning set forth in Section 13.1 of this Agreement.
     “Notice of Default” has the meaning set forth in Section 12.1.1.
     “Notice Period” has the meaning set forth in Section 9.1.2 of this
Agreement.
     “OFAC” has the meaning set forth in Section 3.4.4 of this Agreement.
     “Operating Cash Flow” shall mean, for any applicable period, (x) all
Revenues received by the Company (excluding Revenues received from a Major
Capital Event) minus (y) all Expenses.
     “Other Business” has the meaning set forth in Section 3.7 of this
Agreement.
     “Other Member” has the meaning set forth in Section 9.1.2 of this
Agreement.
     “Other Member’s Recourse Liabilities” has the meaning set forth in Section
9.3.
     “Patrick” has the meaning set forth in Section 5.1.6.
     “PB Member” has the meaning set forth in the introduction to this
Agreement.

- 12 -



--------------------------------------------------------------------------------



 



     “PB OP” means Pebblebrook Hotel, L.P., a Delaware limited partnership.
     “PB REIT” means Pebblebrook Hotel Trust, a Maryland real estate investment
trust.
     “Percentage Interest” means with respect to any Member, and as of any date,
the percentage equivalent of a fraction (A) the numerator of which is the
aggregate amount of Capital Contributions funded (or deemed funded in accordance
with the express provisions of this Agreement) by such Member to the Company and
(B) the denominator of which is the total amount of all Capital Contributions
funded (or deemed funded in accordance with the express provisions of this
Agreement) by all Members to the Company, subject to adjustment as provided for
in Section 4.2., Section 4.3 and in the definition of Preferred Capital. The
Percentage Interests for each Member shall initially be as follows:

          Members   Percentage Interest  
Denihan Member
    51 %
PB Member
    49 %

     “Permitted Transferee” means any Person to whom a Member is permitted to
Transfer a Membership Interest under this Agreement; provided, however, that any
consent which is required under this Agreement for the Transfer to such Person
has been obtained as required herein.
     “Person” means a natural person, corporation, partnership (whether general
or limited), limited liability company, association, trust, estate, custodian,
nominee or any other individual or entity in its own or any representative
capacity.
     “Pledge” means mortgaging, pledging, hypothecating, encumbering or
otherwise granting a security interest as collateral.
     “Pledge Agreement” has the meaning set forth in Section 5.1.6.
     “Portfolio” means a collective reference to all of the Hotels.
     “Portfolio Sale” has the meaning set forth in Section 9.1.1 of this
Agreement.
     “Preferred Capital” means the amount of [$________]; provided, however, if
the Company is required to prepay a portion of the Existing Credit Facility in
order to accomplish the extension or modification of such Existing Credit
Facility or reduce the outstanding principal balance of the Existing Credit
Facility in order to accomplish a refinancing thereof, the Denihan Member’s pro
rata share of the prepaid amount or the principal reduction, as the case may be,
to the extent not being paid out of Revenues, shall be treated as a reduction of
the Preferred Capital and an increase to the Denihan Common Capital as of the
date of such prepayment (and constitute a deemed Capital Contribution by the
Denihan Member on a pro-rata basis based upon the Denihan Member’s then current
respective Percentage Interests). Upon the occurrence of any such deemed Capital
Contribution by the Denihan Member, the Percentage Interests of the

- 13 -



--------------------------------------------------------------------------------



 



Members shall be adjusted accordingly. For the avoidance of doubt, (i) the
Preferred Capital shall not constitute Revenues (as defined herein) for any
purposes and (ii) any fees paid to accomplish any extension, modification or
refinancing prior to or simultaneously with the date hereof shall not be counted
in determining the amount of any prepayment.
     “Preferred Return” shall mean a cumulative, annually compounded return
equal to the short term Applicable Federal Rate less one-half of one percent
(0.5%) (but not less than zero) per annum on all Unreturned Preferred Capital
outstanding from time to time, calculated from the Effective Date and ending on
the date immediately preceding the date on which the applicable Unreturned
Preferred Capital is distributed to the Denihan Member.
     “Prime Rate” shall mean the prime rate quoted in the Money Rates section of
The Wall Street Journal on the morning of the applicable measurement date, or,
if The Wall Street Journal is not published on such date, then the prime rate
shall be determined on the first date thereafter on which The Wall Street
Journal is published, but such prime rate shall take effect retroactively as of
the applicable measurement date. In the event that The Wall Street Journal
(i) publishes a retraction or correction of the prime rate, the prime rate
reported in such retraction or correction shall apply, or (ii) ceases to publish
the prime rate, then the prime rate shall be determined from such substitute
comparable financial reporting service as the Members shall determine.
     “Proceeding” has the meaning set forth in Section 7.2 of this Agreement.
     “Regulatory Allocations” has the meaning set forth in Section 5.3.8.
     “REIT” shall mean a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
     “Revenues” means, for any period, the total gross revenues received by the
Company [or any Venture Vehicle] during such period, including, without
limitation, all receipts of the Company from (a) revenues from, rent on the
Hotel Operating Leases, and all additional rent with respect to third-party
leases not assigned to the Hotel Lessees, if any, (b) concessions which are in
the nature of revenues, (c) rent or business interruption insurance, and
casualty and liability insurance, if any, (d) funds made available to the extent
such funds are withdrawn from the Company’s, a Venture Vehicle’s or a third
party’s reserve account and deposited into the Company’s or a Venture Vehicle’s
operating accounts (provided, however, that amounts released from the renovation
reserve account held by Hypo Real Estate Capital Corporation or any other lender
party to the Mortgage Loan (as defined in the Contribution Agreement) in
connection with the Benjamin Hotel and the Affinia Manhattan shall be used
solely for renovations made with respect to such properties and shall not under
any circumstances constitute Revenues for purposes of this Agreement, except to
the extent the same are not utilized for renovations to such properties, it
being understood that the Members intend to utilize such amounts for such
purpose), (e) proceeds from the sale or other disposition of any Company Assets,
(f) proceeds from the financing, refinancing or securitization of any Company
Assets, and (g) other revenues and receipts realized by the Company, including
excess cash from any reserve established by or on behalf of the Company or a
Venture Vehicle or from any Capital Contribution if and to the

- 14 -



--------------------------------------------------------------------------------



 



extent the same were not used for the purpose of funding any Shortfall or other
reason giving rise to the need for such Capital Contributions.4
     “ROFO Acceptance” has the meaning set forth in Section 9.1.4 of this
Agreement.
     “ROFO Deposit” has the meaning set forth in Section 9.1.4 of this
Agreement.
     “ROFO Price” has the meaning set forth in Section 9.1.4 of this Agreement.
     “Sale Agreement” has the meaning set forth in Section 9.1.1 of this
Agreement.
     “Sale Notice” has the meaning set forth in Section 9.1.3 of this Agreement.
     “Sale Price” has the meaning set forth in Section 9.1.3 of this Agreement.
     “Section 1245 Recapture” means any gain recognized by the Company (computed
without regard to any adjustment required by Section 734 or 743 of the Code)
upon the disposition of any property or asset of the Company, which gain is
characterized as ordinary income under Section 1245 of the Code.
     “Section 1250 Recapture” means any gain recognized by the Company (computed
without regard to any adjustment required by Section 734 or 743 of the Code)
upon the disposition of any property or asset of the Company, which gain is
characterized as “unrecaptured Section 1250 gain” under Section 1(h) of the
Code.
     “Securities Act” means the Securities Act of 1933 and the regulations and
rules issued thereunder, as amended from time to time.
     “Shortfall” has the meaning set forth in Section 4.1.4.
     “Substitute Capital Contribution” has the mean set forth in Section 4.2.1
of this Agreement.
     “Tax Distribution” has the meaning set forth in Section 5.1.5 of this
Agreement.
     “Transfer” means any assignment, transfer, sale, Pledge or other
alienation, whether voluntary, involuntary or by operation of law.
     “Transfer Documents” has the meaning set forth in Section 9.2.1 of this
Agreement.
     “Treasury Regulations” means the federal income tax regulations, including
any temporary or proposed regulations, promulgated under the Code, as amended
and in effect from
 

4   [Please note that deleted items (i.e.- “guest rooms, conferences,
receptions, meetings, food and beverage” and “(including for parking
facilities)”) will be included in the Revenues definition in the Operating
Lessee JV’s and conforming changes may be made based on the Operating Lessee JV
structure.]

- 15 -



--------------------------------------------------------------------------------



 



time to time. Any reference in this Agreement to a specific Treasury Regulations
shall be deemed to include a reference to any corresponding provisions of future
law.
     “Trigger Notice” has the meaning set forth in Section 9.1.2 of this
Agreement.
     “Unreturned Preferred Capital” shall mean the aggregate Preferred Capital
less all distributions of Preferred Capital to the Denihan Member (but not less
than zero). For the avoidance of doubt, an advance of funds pursuant to a
Denihan Principal Loan shall not be deemed a distribution of Preferred Capital.
     “Venture Vehicle” means the limited liability companies, limited
partnerships or similar vehicles formed by the Members, or their respective
Affiliates, to acquire or otherwise invest in or own, directly or indirectly,
any Hotel.
ARTICLE II
ORGANIZATION
     2.1. Formation. The Company has been organized as a Delaware limited
liability company by the execution and filing of the Certificate by an
“authorized person” (as defined in the Act) pursuant to the Act. The Members
approve and ratify the execution and filing of the Certificate and the
[Certificate of Amendment] dated as of the date hereof.
     2.2. Name. The name of the Company is “DP Holding Company, LLC”, and all
business of the Company shall be conducted in that name or in such other names
as the Members may unanimously designate from time to time.
     2.3. Purposes and Powers. The sole purpose of the Company and nature of the
business to be conducted by the Company is to own, administer, operate, hold,
develop, lease, manage, acquire, maintain, finance, refinance, renovate, market,
sell and otherwise deal with and dispose of Company Assets. The Company shall
have the power and authority to engage in any and all activities and take any
and all actions necessary, appropriate, proper, advisable or convenient for, or
incidental to, the furtherance of the purposes set forth in this Section 2.3;
provided, however, that the foregoing shall not be construed as authorizing the
Company to have any purpose or power, or to engage in any activity or take any
action which is prohibited under Applicable Law. The purposes of the Company
shall not be extended by implication, and any change to this Section 2.3 shall
not be effective unless set forth in a written agreement among the Members in
accordance with Section 13.13.
     2.4. Term. The term of the Company commenced on the date the Certificate
was filed as described in Section 2.1 and shall continue in existence until
dissolution pursuant to Article XI.
     2.5. Registered Agent; Registered Office; Principal Office and Other
Offices.
          2.5.1 Registered Agent. The registered agent of the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
or such other Person as the Members may designate from time to time in
accordance with the Act.

- 16 -



--------------------------------------------------------------------------------



 



          2.5.2 Registered Office. The registered office of the Company required
under the Act to be maintained in the State of Delaware shall be the office of
the initial registered agent named in the Certificate or such other office
(which need not be a place of business of the Company) as the Members may
designate from time to time in accordance with the Act.
          2.5.3 Principal Office and Other Offices. The principal office of the
Company shall be at such place as the Members may designate from time to time
(which need not be in the State of New York) and the Company shall maintain
records at such principal office for inspection as required under the Act. The
initial principal office of the Company will be located at 551 Fifth Avenue, New
York, New York 10176. The Company may have such other offices as the Members may
designate from time to time.
     2.6. Qualification in a Foreign Jurisdiction. The Company shall comply with
all requirements necessary to qualify or register the Company as a foreign
limited liability company in the State of New York and any jurisdiction in which
the Company transacts business to the extent such qualification or registration
is necessary, appropriate or advisable for the Company. At the request of any of
the Members, each Member shall, execute, acknowledge and deliver any
certificates, documents and other instruments that are necessary or appropriate
to qualify, register, continue or terminate the Company as a foreign limited
liability company in any such jurisdiction in which the Company owns property or
transacts business or ceases to own property or transact business (as the case
may be).
     2.7. No Partnership under State Law. The Members intend that the Company
shall not be a partnership (whether general or limited) or joint venture and
that no Member shall be a partner or joint venturer of any other Member for any
purposes other than federal income tax purposes and, if applicable, state income
or franchise tax purposes. The Members intend that the Company be treated as a
partnership for United States federal and state income tax purposes unless
otherwise decided by the Members, and the Members and the Company shall file all
tax returns and shall otherwise take all tax and financial reporting positions
in a manner consistent with this Section 2.7. No Member or any other Person
shall make an election to have the Company treated as a corporation or other
association taxable as a corporation for any tax purpose and no Member or other
Person shall allow any equity interest in the Company to be traded on an
established securities market or the substantial equivalent thereof.
     2.8. Title to Property. All real property and personal property (tangible
and intangible) owned by the Company shall be deemed owned by the Company as an
entity and no Member, individually, shall have any ownership of such property.
The Company may hold any of its assets in its own name or, with the written
consent of all of the Members, in the name of a nominee. The Members hereby
waive any rights under the Act or other Applicable Law for partition of any
Company Assets. For the avoidance of doubt, the Excluded Property is not owned
by the Company.
ARTICLE III
MEMBERS
     3.1. Members. Schedule 1 attached hereto and dated as of the Effective Date
sets forth a complete list of all Members in the Company and their respective
Percentage Interests as

- 17 -



--------------------------------------------------------------------------------



 



of the Effective Date. Each Person listed on Schedule 1 shall, upon its
execution of this Agreement or counterpart thereto, be admitted to the Company
as a Member of the Company. No Person other than the Members has any right to
take part in the ownership of the Company, or receive any distributions from the
Company, as of the date of this Agreement.
     3.2. Intentionally Deleted.
     3.3. Additional Members. Except for the Members listed on Schedule 1, no
Person may be admitted as a Member of the Company unless such Person is (i) a
Permitted Transferee that satisfies the requirements of this Agreement prior to
admission, or (ii) a Person admitted as an additional Member with the mutual
approval of the Members. The Denihan Member shall amend Schedule 1 (and provide
copies thereof to the PB Member) and file any documents which are necessary,
appropriate or advisable under the Act or other Applicable Law upon the
admission of any Permitted Transferee or additional Member to the Company to
reflect such admission and any changes in Percentage Interests. Any reference to
Schedule 1 in this Agreement shall be deemed to be a reference to Schedule 1 as
amended from time to time pursuant to this Agreement.
     3.4. Representations and Warranties. Each Member hereby makes the following
representations and warranties with respect to itself, upon which such Member
acknowledges and agrees that the other Members and the Company are entitled to
rely.
          3.4.1 Organization and Power. Such Member is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, and has all requisite power and authority to own the
Membership Interest to be held by such Member.
          3.4.2 Authority and Binding Obligation. Such Member has full power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement. The execution and delivery by the undersigned on behalf of
such Member and the performance by such Member of its obligations under this
Agreement have been duly and validly authorized by all necessary action on the
part of such Member, and this Agreement, when executed and delivered, will each
constitute the legal, valid and binding obligations of such Member enforceable
against such Member in accordance with its terms.
          3.4.3 Consents and Approvals; No Conflicts. No filing with, and no
permit, authorization, consent or approval of, any Governmental Authority or
other Person is necessary for execution or delivery of this Agreement or the
performance of the obligations under this Agreement by such Member, and neither
the execution or delivery of this Agreement or performance of the obligations
under this Agreement by such Member will: (i) violate any provision of the
organizational or governing documents of such Member; (ii) violate any
Applicable Law to which such Member is subject; or (iii) result in a breach of
or constitute a default under any material contract, agreement or other
instrument or obligation to which such Member is a party or by which any of such
Member’s assets are subject.
          3.4.4 Patriot Act. Such Member is not restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
persons named on OFAC’s Specially

- 18 -



--------------------------------------------------------------------------------



 



Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order (No. 13,224) Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism 66 Fed. Reg. 49,079), or other governmental action and such
Member is not and shall not knowingly engage in any dealings or transactions or
otherwise be associated with such persons.
          3.4.5 Investment in Company. With respect to such Member’s investment
in the Company:
     (a) Such Member has acquired or is acquiring its Membership Interest for
investment solely for its own account and not for distribution, transfer or sale
to any Person in connection with any distribution or offering to the public.
     (b) Such Member is financially able to bear the economic risk of an
investment in the Company and has no need for liquidity in such investment.
     (c) Such Member has such knowledge, experience and skill in financial and
business matters in general and with respect to investments of a nature similar
to an investment in the Company so as to be capable of evaluating the merits and
risks of, and making an informed business decision with respect to, such
investment.
     (d) Such Member has received all information that it deems necessary to
make an informed investment decision with respect to an investment in the
Company and has had the unrestricted opportunity to make such investigation as
it desires pertaining to the Company and an investment therein and to verify any
information furnished to such Member.
     (e) Such Member understands that it must bear the economic risk of an
investment in the Company for an indefinite period of time because (i) the
Membership Interests have not been registered under the Securities Act and
applicable state securities laws, and (ii) such Member shall not be permitted to
Transfer its Membership Interest, except in accordance with this Agreement and
then only if such Membership Interest is subsequently registered in accordance
with the provisions of the Securities Act and applicable state securities laws
or registration under the Securities Act or any applicable state securities laws
is not required.
     (f) Such Member understands that the Company is not obligated to register
the Membership Interests for resale under the Securities Act or any applicable
state securities laws.
     3.5. Rights, Powers, Duties, Liabilities and Obligations of Members.
          3.5.1 General Rights, Powers, Duties, Liabilities and Obligations of
Members. The rights, powers, duties, liabilities and obligations of the Members
shall be determined pursuant to this Agreement and the Act; provided, however,
that to the extent there is any conflict or inconsistency between the rights,
powers, duties, liabilities and obligations of any

- 19 -



--------------------------------------------------------------------------------



 



Member under this Agreement and the Act or other Applicable Law, this Agreement
shall control to the extent permitted under the Act or other Applicable Law.
          3.5.2 Limitation of Liability. Except as otherwise required under the
Act or other Applicable Law, no Member shall have any personal liability
whatsoever in such Member’s capacity as a member, whether to the Company, to any
other Members, to the creditors of the Company, or to any other Person, for the
debts, liabilities, commitments or any other obligations of the Company or for
any losses of the Company. Each Member, in such Member’s capacity as a Member,
shall be liable only to make such payments expressly required under this
Agreement, the Act or other Applicable Law.
          3.5.3 Liability for Certain Payments and Distributions.
Notwithstanding the provisions of Section 3.5.2, the Members acknowledge and
agree that pursuant to the Act and other Applicable Law, a member of a limited
liability company may, under certain circumstances, be required to return
amounts previously distributed to such Member. It is the intent of the Members
that no distribution to any Member pursuant to Article V shall be deemed a
return of money or other property paid or distributed in violation of the Act or
other Applicable Law. Accordingly, any Member receiving any such money or
property shall not be required to return to any Person any such money or
property; provided, however, that if any court of competent jurisdiction holds
that, notwithstanding the provisions of this Agreement, any Member is obligated
to return any such payment or distribution, such obligation shall be the
obligation of such Member only, and not of any other Member.
          3.5.4 Withdrawal of Member. No Member may withdraw from the Company
without the prior unanimous written consent of all the Members.
     3.6. Confidentiality.
          3.6.1 The terms of this Agreement, the identity of any person with
whom the Company may be holding discussions with respect to any investment,
acquisition, disposition or other transaction, and all other business, financial
or other information relating directly to the conduct of the business and
affairs of the Company and the Venture Vehicles or the relative or absolute
rights or interests of any of the Members (collectively, the “Confidential
Information”) that is not already publicly available or that has not been
publicly disclosed pursuant to authorization by all of the Members is
confidential and proprietary information of the Company, the disclosure of which
would cause irreparable harm to the Company and the Members. Accordingly, except
as provided in Section 13.15 hereof, each Member agrees that it will not and
will direct its shareholders, partners, directors, officers, agents, advisors
and Affiliates not to, disclose to any Person any Confidential Information or
confirm any statement made by third Persons regarding Confidential Information
until the Company has publicly disclosed the Confidential Information pursuant
to authorization by the other Member and has notified each Member that it has
done so; provided, however, that any Member (or its Affiliates) may disclose
such Confidential Information if required by Applicable Law (it being
specifically understood and agreed that anything set forth in any filing made
pursuant to the U.S., federal or state securities laws or any other document
filed pursuant to Applicable Law will be deemed required by Applicable Law), if
necessary for it to perform any of its duties or obligations hereunder or in any
management agreement to which it is a party covering any Company Assets, and to
its

- 20 -



--------------------------------------------------------------------------------



 



attorneys and advisors and prospective investors and lenders, who agree to
maintain a similar confidence.
          3.6.2 Subject to the provisions of Section 3.6.1, from and after the
date hereof, each Member agrees not to disclose any Confidential Information to
any Person (other than a Person (including an attorney or advisor or potential
investor or lender) agreeing to maintain all Confidential Information in strict
confidence or a judge, magistrate or referee in any action, suit or proceeding
relating to or arising out of this Agreement or otherwise), and to keep
confidential all documents (including responses to discovery requests)
containing any Confidential Information. Each Member hereby consents in advance
to any motion for any protective order brought by any other Member represented
as being intended by the movant to implement the purposes of this Section 3.6.2,
provided that, if a Member receives a request to disclose any Confidential
Information under the terms of a valid and effective order issued by a court or
governmental agency and the order was not sought by or on behalf of or consented
to by such Member, then such Member may disclose the Confidential Information to
the extent required if the Member as promptly as practicable (i) notifies each
of the other Members of the existence, terms and circumstances of the order,
(ii) consults in good faith with each of the other Members on the advisability
of taking legally available steps to resist or to narrow the order, and (iii) if
disclosure of the Confidential Information is required, exercises its
commercially reasonable efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the portion of the
disclosed Confidential Information that any other Member designates. The cost
(including reasonable attorneys’ fees and expenses) of obtaining a protective
order covering Confidential Information designated by such other Member will be
borne by the Company.
          3.6.3 The covenants contained in this Section 3.6 will survive the
Transfer of the Membership Interest of any Member and the termination of the
Company.
          3.6.4 Notwithstanding anything in this Agreement to the contrary, the
Members may disclose (i) any information to the extent required in connection
with the preparation of filing of any tax returns or other filings required by
any Applicable Law and (ii) the tax structure or tax treatment of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided relating to such
tax treatment and tax structure. For this purpose, “tax treatment” means U.S.
federal income tax treatment and “tax structure” is limited to any facts
relevant to the U.S. federal income tax treatment of the transactions.
     3.7. Other Activities. Each Member, at any time and from time to time, may
engage in and own interests in other business ventures of any type and
description, independently or with others (including business ventures in
competition with the Company and its Venture Vehicles). In this regard, each
Member expressly acknowledges that, (i) any other Member and its Affiliates are,
both presently and in the future, permitted to own a controlling interest in,
manage the operations of, have investments in or maintain other business
relationships with entities engaged in businesses similar to or related to the
business of the Company and the Venture Vehicles, and in related businesses
other than through the Company and the Venture Vehicles (hereinafter, “Other
Business”), (ii) the other Member and its Affiliates have and may develop a
strategic relationship with businesses that are and may be competitive with the

- 21 -



--------------------------------------------------------------------------------



 



Company and the Venture Vehicles, (iii) neither the other Member nor its
Affiliates will be prohibited by virtue of their investments in the Company from
pursuing and engaging in any such activities, (iv) neither the other Member nor
its Affiliates will be obligated to inform the Company or any Member of any such
opportunity, relationship or investment, (v) the other Member will not acquire
or be entitled to any interest or participation in any Other Business as a
result of the participation therein of the other Member and its Affiliates, and
(vi) the involvement of the other Member and its Affiliates in any Other
Business will not constitute a conflict of interest by such Persons with respect
to the Company, any of the Members or any of their respective Affiliates.
ARTICLE IV
CAPITAL CONTRIBUTIONS; PREFERRED CAPITAL; CAPITAL ACCOUNTS
     4.1. Capital Contributions.5
          4.1.1 Denihan Capital. As of the Effective Date, one or more Venture
Vehicles is the fee simple owner of the Existing Hotels (which the Members agree
has an aggregate fair market value, as of the Effective Date, of $910,000,000)
[SUBJECT TO WORKING CAPITAL AND SIMILAR ADJUSTMENTS IN CONTRIBUTION AGREEMENT],
which are encumbered by a mortgage loan, and one or more of the Venture Vehicles
has incurred certain mezzanine loans. As of the Effective Date, after accounting
for the distribution by the Company to the Denihan Member of the [BDB
Distribution Amount and the BJD Distribution Amount], the Denihan Member shall
be deemed to have made Capital Contributions to the Company in an amount equal
to $[______________] (the “Denihan Common Capital”) plus the Preferred Capital
(collectively, the “Denihan Invested Capital”).
          4.1.2 PB Member Capital. On the Effective Date, the PB Member
(a) received an interest in the Company with a Capital Account value of
$[____________] in redemption of its interest in the Denihan Member, and
(b) made a Capital Contribution to the Company in cash in the amount of
$[_______________]. The PB Member shall receive a credit to its Capital Account
in such amount.
          4.1.3 Contemporaneous with the admission of the PB Member pursuant to
the Contribution Agreement, the Company revalued the book value of the Existing
Hotels and the Capital Accounts and distributed to the Denihan Member the [BDB
Distribution Amount and the BJD Distribution Amount], so that after such
revaluation and distribution the aggregate Capital Account of the Denihan Member
is equal to the amount of the Denihan Invested Capital and the aggregate Capital
Account of the PB Member at such time is equal to 49/51 of the Denihan Common
Capital.
          4.1.4 Capital Calls. If at any time after the Effective Date, either
Member determines that additional cash (a “Shortfall”) is required by the
Company for Necessary Expenditures, such Member may (but shall not be obligated
to), require that each of the Members contribute its pro rata share (based upon
the Percentage Interests of the Members at the
 

5   Dollar amounts in Sections 4.1.1 and 4.1.2 to be completed in accordance
with the Contribution Agreement and Section 10.2(d) hereof.

- 22 -



--------------------------------------------------------------------------------



 



time of such request) of such Shortfall. In the event of a capital call, such
Member shall give written notice (a “Cash Needs Notice”) to the other Member of
the amount of the Shortfall. Each Cash Needs Notice shall also set forth a date,
no less than fifteen (15) Business Days following the date of the Cash Needs
Notice, by which the Shortfall must be delivered to the Company (the “Cash Needs
Date”). In the event that a Cash Needs Notice is delivered to the Members, each
Member shall, on or before the Cash Needs Date, make a Capital Contribution to
the Company in an amount equal to its then current Percentage Interest
multiplied by the applicable amount of the Shortfall.
     4.2. Failure to Make Capital Contributions. In the event that any Member
fails to make any portion of its Capital Contribution called pursuant to
Section 4.1.4 above by the Cash Needs Date (such Member is referred to herein as
the “Non-Contributing Member”, and the unfunded amount, as the “Unfunded
Amount”), the other Member (the “Contributing Member”) may, upon notice to the
Non-Contributing Member, elect (as its sole remedies): (a) within five (5) days
following the Cash Needs Date, to terminate the Cash Needs Notice and
immediately receive back from the Company any such additional Capital
Contributions tendered by it; (b) to deliver funds to the Company equal to the
Unfunded Amount, which delivery shall be deemed a loan from the Contributing
Member (a “Member Loan”) to the Non-Contributing Member that is simultaneously
contributed by the Non-Contributing Member to the Company, and which shall bear
interest at the Member Loan Rate, and shall be repaid in accordance with the
provisions of Article V or (c) make an additional Capital Contribution to the
Company in an amount equal to the Unfunded Amount (a “Substitute Capital
Contribution”). Additionally, at any time prior to the repayment in full of a
Member Loan by the applicable Non-Contributing Member, the Contributing Member
shall have the additional right, upon five (5) days written notice to the
Non-Contributing Member, to elect to convert the outstanding Member Loan,
including any interest accrued thereon, into a Substitute Capital Contribution
to the Company made by the Contributing Member in an amount equal to the
outstanding Member Loan, in which case (i) the portion of the Capital
Contribution (deemed made by the Non-Contributing Member as a result of the
Member Loan) that corresponds to the outstanding portion of the Member Loan will
be deemed null and void, (ii) the Contributing Member will be deemed to
contribute the Substitute Capital Contribution to the Company as of the
conversion date, and (iii) the Percentage Interest of each Member shall be
adjusted as set forth below. In the event that either Member makes a Substitute
Capital Contribution or elects to convert a Member Loan into a Substitute
Capital Contribution, the Percentage Interest of each Member shall be adjusted
to equal the fraction, represented as a percentage, the numerator of which is
the sum of (1) the aggregate of such Member’s Capital Contributions made to the
Company other than Substitute Capital Contributions, plus (2) one hundred and
fifty percent (150%) of the aggregate Substitute Capital Contributions made by
such Member (with respect to the current Cash Needs Notice and all previous Cash
Needs Notices), minus (3) with respect to all Unfunded Amounts (or applicable
portions thereof) that such Member failed to contribute (with respect to the
current Cash Needs Notice and all previous Cash Needs Notices) and that were
funded by the Contributing Member as Substitute Capital Contributions (including
any accrued interest thereon in the case of Member Loans converted into
Substitute Capital Contributions), fifty percent (50%) of such Unfunded Amounts;
and the denominator of which is the aggregate of all Capital Contributions made
by all of the Members, including any Substitute Capital Contributions. For
purposes of illustration only, Schedule 4.2 contains hypothetical examples of
the application of the dilution formula described above.

- 23 -



--------------------------------------------------------------------------------



 



     4.3. Adjustments to Percentage Interests. The Denihan Member shall amend
Schedule 1 upon the Company’s receipt of any Substitute Capital Contributions or
actual or deemed Capital Contributions to reflect any changes in Percentage
Interests.
     4.4. Capital Accounts. The Company shall establish and maintain on its
books and records a separate capital account for each Member in accordance with
the rules of Treasury Regulations Section 1.704-1(b)(2)(iv) (a “Capital
Account”). Such Capital Account shall be increased by (i) the amount of all
Capital Contributions made by such Member to the Company pursuant to this
Agreement and (ii) such Member’s allocable share of Net Income and any items in
the nature of income and gain that are specially allocated to such Member
pursuant to Section 5.3, and (iii) the amount of any Company liabilities assumed
by such Member or which are secured by any property distributed to such Member;
and decreased by (x) the amount of cash or Gross Asset Value of all
distributions of cash or property made to such Member pursuant to this
Agreement, (y) such Member’s allocable share of Net Loss and any items in the
nature of loss and deduction that are specially allocated to such Member
pursuant to Section 5.3, and (z) the amount of the liabilities of any Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company.
     4.5. Transferee of Capital Accounts. A transferee of a Membership Interest
shall succeed to a pro rata portion of the Capital Account of the transferor
relating to the Membership Interest so transferred.
     4.6. Negative Capital Accounts. No Member shall be required to pay to the
Company or any other Member any deficit or negative balance which may exist from
time to time in such Member’s Capital Account.
     4.7. Interest on Capital Contributions. No interest shall be paid by the
Company on any Capital Contributions or on the balances in any Capital Accounts.
     4.8. Return of Capital Contributions. Except as expressly provided in this
Agreement or as required under the Act or other Applicable Law, no Member shall
have the right to (i) withdraw or receive or demand the return of all or any
portion of such Member’s Capital Contributions or Capital Accounts or any other
distribution from the Company (whether upon resignation, withdrawal or
otherwise), or (ii) cause a partition of the Company’s Assets.
     4.9. Loans by Members; Additional Capital Contributions. Except as
otherwise provided for or contemplated in this Agreement or approved by all of
the Members, no Member shall be required to, or permitted to, make any loan or
additional Capital Contribution to the Company.
ARTICLE V
DISTRIBUTIONS AND ALLOCATIONS
     5.1. Distributions.
          5.1.1 Distributions of Operating Cash Flow. Unless otherwise agreed in
writing by the Members, the Company shall (subject to the terms of the Existing
Credit Facility or any replacement thereof) distribute Operating Cash Flow for
each calendar month in which there is

- 24 -



--------------------------------------------------------------------------------



 



Operating Cash Flow (such distribution to be made within twenty (20) days after
the end of each such calendar month) to the Members as follows:
     (a) First, to the Denihan Member, to the extent of the accrued and unpaid
Preferred Return; and
     (b) Thereafter, to the Members pari passu, in proportion to their then
current respective Percentage Interests.
          5.1.2 Distributions of Extraordinary Cash Flow. Unless otherwise
agreed in writing by the Members, the Company shall distribute Extraordinary
Cash Flow as soon as reasonably practicable after the Company’s receipt thereof
(subject to the terms of the Existing Credit Facility or any replacement
thereof) to the Members as follows:
     (a) First, to the Denihan Member, to the extent of the accrued and unpaid
Preferred Return;
     (b) Second, to the Denihan Member, to the extent of its Unreturned
Preferred Capital; and
     (c) Thereafter, to the Members pari passu, in proportion to their then
current respective Percentage Interests.
          5.1.3 Repayment of Member Loans. Notwithstanding any other term herein
to the contrary, for so long as any Member Loan (including interest thereon)
remains unpaid by an applicable Non-Contributing Member, all Operating Cash Flow
or Extraordinary Cash Flow, as applicable, that would otherwise be distributable
to such Non-Contributing Member pursuant to this Article V shall instead be paid
directly to the applicable Contributing Member that made such Member Loan. Such
distributions shall be applied first to outstanding interest at the Member Loan
Rate and then to outstanding principal under the Member Loan. For avoidance of
doubt, such distribution shall be deemed for all purposes to be a distribution
from the Company to the Non-Contributing Member of the applicable amount and a
simultaneous repayment under the Member Loan of such amount from the
Non-Contributing Member to the Contributing Member.
          5.1.4 Distributions of Non-Cash Property. No distribution of property
(other than cash) shall be made, except as unanimously approved by the Members.
          5.1.5 Income Tax Distributions. Subject to the terms of the Existing
Credit Facility or any replacement thereof, to the extent there is cash
available for distribution (excluding investments made with Preferred Capital,
and returns of and returns on Preferred Capital), the Company shall make
distributions of sufficient portions of its income (“Tax Distributions”) to the
Members on a monthly basis so that the PB Member can satisfy the REIT
distribution requirements in Code Section 857(a)(1) and can avoid the excise tax
imposed by Code Section 4981. Tax Distributions shall be made to the Members,
pari passu, in proportion to their then current respective Percentage Interests.
Any distribution to a Member pursuant to this Section 5.1.5 that exceeds the
amount that would have been distributed to such Member had the amount
distributed pursuant to this Section 5.1.5 been distributed pursuant to the
preceding

- 25 -



--------------------------------------------------------------------------------



 



subsections of this Article V, shall be treated as an advance distribution under
and shall be offset against subsequent distributions that such Member would
otherwise be entitled to receive pursuant to the preceding subsections of this
Article V. For the avoidance of doubt, no Tax Distribution shall be made in
respect of the Preferred Capital or Preferred Return.
          5.1.6 Special Distribution of Preferred Capital and Loans.
     (a) Upon the request of the Denihan Member from time to time at any time
after the later of (a) the end of the 27th month after the Effective Date or
(b) the date on which the Company has refinanced, modified or extended the
Existing Credit Facility (other than by means of the Company exercising its
unilateral one-year extension right available under the Existing Credit
Facility), the Company shall distribute to the Denihan Member all or any part of
the accrued but unpaid Preferred Return and Unreturned Preferred Capital (a
“Preferred Distribution”). At such time as the aggregate Preferred Distributions
equals the Preferred Return and the Preferred Capital, the Denihan Member shall
have no further right to request or receive any amount of Preferred
Distribution, and the Denihan Member’s interest in the Preferred Capital shall
immediately cease and be of no further force or effect.
     (b) The Denihan Member may cause the Company from time to time to make one
or more loans (each, a “Denihan Principal Loan”) to Brooke Barrett (“Brooke”),
Patrick Denihan (“Patrick”) or the other current holders of direct or indirect
interests in the Denihan Member (Brooke, Patrick and the other direct or
indirect holders of interests in the Denihan Member are individually referred to
herein as a “Denihan Principal” and collectively as the “Denihan Principals”).
Each Denihan Principal Loan shall be evidenced by a promissory note in the form
of Exhibit E hereto (each, a “Note”) payable to the Company and executed by the
applicable Denihan Principal receiving the Denihan Principal Loan, which Note
shall provide for, among other things: (i) a term determined by the applicable
Denihan Principal but which shall not exceed thirty-six (36) months (subject to
acceleration as described below), (ii) interest to accrue during the term
thereof at the Applicable Federal Rate, and (iii) recourse to such Denihan
Principal. Each Denihan Principal Loan shall be guaranteed by the Denihan Member
pursuant to a Guaranty in the form attached hereto as Exhibit F (each, a
“Guaranty”). Further, at any time that a Denihan Principal Loan is outstanding,
the Denihan Member will pledge its Membership Interests in the Company to the PB
Member as security for the repayment of any such Denihan Principal Loan pursuant
to a pledge and security agreement in the form attached hereto as Exhibit G (the
“Pledge Agreement”).
     (c) Notwithstanding the scheduled maturity date of any Denihan Principal
Loan, if at any time a Denihan Principal Loan is outstanding, (x) a Major
Capital Event results in Extraordinary Cash Flow in excess of a sum equal to the
Unreturned Preferred Capital minus the aggregate amount of the outstanding
Denihan Principal Loans (the “DPL Surplus”), (y) the Denihan Member requests a
Preferred Distribution in excess of the DPL Surplus, or (z) (1)

- 26 -



--------------------------------------------------------------------------------



 



the Company is required to prepay a portion of the Existing Credit Facility in
order to accomplish the refinancing, modification or extension thereof, (2) the
Denihan Member’s pro rata share of such prepayment is being treated as a
reduction of the Preferred Capital pursuant to the terms hereof, and (3) the
amount of such reduction exceeds the DPL Surplus, then in any such case, a
portion of the aggregate Denihan Principal Loans equal to the amount of such
excess (but not greater than the aggregate amount of the outstanding Denihan
Principal Loans) shall become due and payable within ten (10) business days
after written demand by the PB Member. In the case of subsections (x) and (y),
if the Denihan Principals do not repay such excess prior to the distribution of
Extraordinary Cash Flow or the making of the Preferred Distribution, as the case
may be, the amount due to the Denihan Member shall be offset by the amount of
such excess as the PB Member’s sole remedy. With respect to subsection (z), no
distributions shall be made to the Denihan Member in respect of the Preferred
Capital until such time as such excess is repaid and the PB Member may pursue
all remedies set forth in any Note, Pledge or Guaranty if such amount is not
repaid within the time period set forth above.
     5.2. Allocations of Net Income and Net Losses. Net Income (and items
thereof) and Net Losses (and items thereof) for any fiscal period shall be
allocated to the Members in such a manner as to reduce or eliminate, to the
extent possible, any difference, as of the end of such fiscal period, between
(a) the sum of (i) the Capital Account of each Member, (ii) such Member’s share
of Company Minimum Gain and (iii) such Member’s Minimum Gain Attributable to
Member Nonrecourse Debt and (b) the respective net amounts, positive or
negative, which would be distributed to them or for which they would be liable
to the Company under this Agreement and the Act, determined as if the Company
were to (1) sell its assets for an amount equal to their Gross Asset Values and
(2) distribute the proceeds of such sale pursuant to Section 11.2.3.
     5.3. Regulatory Allocations. Notwithstanding the foregoing provisions of
this Article V, the following special allocations shall be made in the following
order of priority:
          5.3.1 Company Minimum Gain Chargeback. Notwithstanding the other
provisions of this Section 5.3, except as provided in Treasury Regulations
Sections 1.704-2(f)(2) through (5), if there is a net decrease in Company
Minimum Gain during any Company taxable period, each Member shall be allocated
items of Company income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulations
Section 1.704-2(g)(2) or any successor provisions. For purposes of this Section
5.3.1, each Member’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 5.3 with
respect to such taxable period.
          5.3.2 Chargeback of Minimum Gain Attributable to Member Nonrecourse
Debt Except as provided in Treasury Regulations Section 1.704-2(i)(5), if there
is a net decrease in Minimum Gain Attributable to Member Nonrecourse Debt during
any Company taxable period, any Member with a share of Minimum Gain Attributable
to Company Nonrecourse Debt at the beginning of such taxable period shall be
allocated items of Company income and gain for such

- 27 -



--------------------------------------------------------------------------------



 



period (and, if necessary, subsequent periods) in the manner and amounts
provided in Treasury Regulations Section 1.704-2(i)(4) or any successor
provisions.
          5.3.3 Qualified Income Offset. In the event any Member unexpectedly
receives adjustments, allocations or distributions described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specifically
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Treasury regulations promulgated under Section 704(b) of
the Code, the deficit balance, if any, in its Adjusted Capital Account created
by such adjustments, allocations or distributions as quickly as possible, unless
such deficit balance is otherwise eliminated pursuant to Section 5.3.1 or
Section 5.3.2. It is intended that this Section 5.3.3 qualify and be construed
as a “qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d).
          5.3.4 Limitation on Allocation of Net Loss. If the allocation of Net
Loss (or items of loss or deduction) to a Member as provided in Section 5.2
hereof would create or increase an Adjusted Capital Account deficit, there shall
be allocated to such Member only that amount of Net Loss (or items of loss or
deduction) as will not create or increase an Adjusted Capital Account deficit.
The Net Loss (or items of loss or deduction) that would, absent the application
of the preceding sentence, otherwise be allocated to such Member shall be
allocated to the other Members in accordance with their relative Percentage
Interests, subject to the limitations of this Section 5.3.4.
          5.3.5 Certain Additional Adjustments. To the extent that an adjustment
to the adjusted tax basis of any Company asset pursuant to Code Section 734(b)
or Code Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Membership Interest, the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis), and such gain or
loss shall be specially allocated to the Members in accordance with their
Membership Interests in the Company in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom such
distribution was made in the event that Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.
          5.3.6 Nonrecourse Deductions. Nonrecourse Deductions for any taxable
period shall be allocated to the Members in accordance with their respective
Percentage Interests. If all of the Members determine in their good faith
discretion that the Company’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Treasury
regulations promulgated under Section 704(b) of the Code, the Members are
authorized to revise the prescribed ratio to the numerically closest ratio which
does satisfy such requirements.
          5.3.7 Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
of the Company for any taxable period shall be allocated one hundred percent
(100%) to the Member that bears the Economic Risk of Loss for such Member
Nonrecourse Debt to which

- 28 -



--------------------------------------------------------------------------------



 



such Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i). If more than one Member bears the Economic Risk
of Loss with respect to a Member Nonrecourse Debt, such Member Nonrecourse
Deductions attributable thereto shall be allocated between or among such Members
in accordance with the ratios in which they share such Economic Risk of Loss.
          5.3.8 Curative Allocations. The allocations set forth in Section 5.3
hereof (the “Regulatory Allocations”) are intended to comply with certain
requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding the provisions of Section 5.2, the Regulatory Allocations shall
be taken into account in allocating other items of income, gain, loss and
deduction among the Members so that, to the extent possible, the net amount of
such allocations of other items and the Regulatory Allocations to each Member
shall be equal to the net amount that would have been allocated to each such
Member if the Regulatory Allocations had not occurred.
     5.4. Other Tax Provisions.
          5.4.1 Tax Allocations. Except as otherwise provided in this Agreement,
for federal income tax purposes, each item of income, gain, loss and deduction
which is recognized by the Company for federal income tax purposes shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Section 5.2.
          5.4.2 Book-Tax Disparities. Tax items with respect to Company Assets
that are contributed to the Company with a Gross Asset Value that varies from
its basis in the hands of the contributing Member immediately preceding the date
of contribution shall be allocated between the Members for income tax purposes
pursuant to Treasury Regulations promulgated under Code Section 704(c) so as to
take into account such variation. If the Gross Asset Value of any Company asset
is adjusted pursuant to the definition of “Gross Asset Value” herein, subsequent
allocations of income, gain, loss, deduction and credit with respect to such
Company asset shall take account of any variation between the adjusted basis of
such Company asset for federal income tax purposes and its Gross Asset Value in
a manner consistent with Code Section 704(c) and the Treasury Regulations
promulgated thereunder by utilizing the “remedial allocation method” set forth
in Treasury Regulations Section 1.704-3(d). Allocations pursuant to this
Section 5.4.2 are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Net Income, Net Loss and any other items or
distributions pursuant to any provision of this Agreement.
          5.4.3 Section 1245 and Section 1250 Recapture. All Section 1245
Recapture and Section 1250 Recapture shall be allocated to the Members in
accordance with the provisions of Treasury Regulations issued under Section 1245
and Section 1250 of the Code, respectively.
          5.4.4 Nonrecourse Liabilities. The Members agree that “excess
nonrecourse liabilities” (as defined in Treasury Regulations
Section 1.752-3(a)(3)), shall be allocated among the Members in accordance with
their respective Percentage Interests.

- 29 -



--------------------------------------------------------------------------------



 



          5.4.5 Savings Clause. It is the intention of the Members that
allocations of Net Income and Net Loss pursuant to Section 5.4.1 shall result in
a Capital Account balance for each Member equal to the liquidation proceeds that
would be distributed to such Member under Section 11.2.3. To the extent the
foregoing allocations do not accomplish this result, the Company and the Members
will allocate or reallocate Net Income and Net Loss (including allocations of
gross income or gain and gross deductions or losses) differently than expressly
provided herein, if permitted under the Code and applicable Treasury
Regulations, so as to achieve such result as closely as possible (including by
filing amended income tax returns for prior years).
ARTICLE VI
MANAGEMENT
     6.1. General Powers and Duties. Subject to Section 6.4 hereof, the powers
of the Company shall be exercised by and under the authority of, and the affairs
of the Company shall be managed by, and under the joint direction of, the
Denihan Member and the PB Member. Each Hotel Lessee will implement management of
each Hotel through the hiring of the Hotel Manager pursuant to each applicable
Hotel Management Agreement. The Hotel Manager will manage the business and
affairs of its respective Hotel in compliance with the then current Budget
approved by the respective Hotel Lessees and the terms of the applicable
Management Agreement. For avoidance of doubt, the Independent Managers are
hereby removed in their capacity as “managers” of the Company.
     6.2. Maintenance of Company’s Existence. The Denihan Member shall cause the
Company to file such certificates, annual reports and other documents as shall
be required in order to preserve the valid and continued existence of the
Company as a limited liability company under the laws of the State of Delaware.
     6.3. Major Decisions. In furtherance of but not in limitation of
Section 6.1, except as otherwise expressly provided in this Agreement or as
otherwise approved by the Members, or provided for in any Budget approved by
Members, the following matters (each, a “Major Decision”) shall require the
joint approval of the Members:6
     (a) the merger, recapitalization, sale, transfer, assignment, conveyance,
exchange or other disposition of all or any part of the Company, or any direct
or indirect interest of any Hotel;
     (b) the financing or refinancing of any of the Hotels within the Portfolio,
except that the Members shall be deemed to have approved (i) the Existing Credit
Facility, and (ii) any financing of the Portfolio (A) with a principal amount
greater than or equal to $525,000,000, provided that the principal amount may
not be strictly greater than $525,000,000 unless such amount is also less than
or equal to (x) 60% of the then market value of the Portfolio, or (y) the amount
which permits the trailing 12 month EBITDA of the
 

6   [All bracketed and shaded items will be included only in Operating Lessee JV
Agreements.]

- 30 -



--------------------------------------------------------------------------------



 



Portfolio to yield at least 9% thereon (i.e.- EBITDA during the trailing
12 month period divided by the principal amount of debt has to be equal to or
greater than 9%) and (B) with an all in spread, current payments and financial
covenants equal to or more favorable than the then current market terms
available to borrowers in the marketplace at the time of such loan.
     (c) the approval of any Budget, and any amendments or modifications thereto
(which shall only be permitted in accordance with this Agreement) and the
approval of any supplemental budget or other proposal relating to any
development and/or renovation of Hotel and any amendment or modifications
thereto and the making or incurring of any expenditure which is not included or
contemplated thereby;
     (d) except as expressly provided in the Budget or in Section 6.4.3 below,
the payment, collection, compromise, litigation or arbitration of any claim
which is not covered by insurance and where the amount in controversy exceeds
Five Hundred Thousand and No/100 Dollars ($500,000);
     (e) the admission of any Person as a Member of the Company or a
determination whether the requirements of Section 8.2 below have been satisfied
with respect thereto;
     (f) any change in the Company’s auditor from KPMG or PKF;
     (g) the selection of any replacement Hotel Manager;
     (h) the filing of any voluntary petition in bankruptcy on behalf of the
Company or any Venture Vehicle, (B) the consenting to the filing of any
involuntary petition in bankruptcy against the Company or any Venture Vehicle,
(C) the filing of any petition seeking, or consenting to, the reorganization or
relief under any applicable Federal or state law relating to bankruptcy or
insolvency with respect to the Company or any Venture Vehicle, (D) the
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company, any Venture Vehicle or a
substantial part of its respective property, (E) the making of any assignment
for the benefit of creditors, (F) the admission in writing of the Company’s or
any Venture Vehicle’s inability to pay its debts generally as they become due or
(G) the taking of any action by the Company or any Venture Vehicle in
furtherance of any such action.
     (i) the making of any capital call contemplating Capital Contributions
other than for Necessary Expenditure as contemplated by Section 3.2 (i.e.-
principal paydown of the Existing Credit Facility, major renovation of a Hotel
etc.);
     (j) the acquisition of real property other than the Existing Hotels;
     (k) except for each initial Hotel Manager under each Hotel Management
Agreement, the hiring of, or entering into contracts with, affiliated

- 31 -



--------------------------------------------------------------------------------



 



entities to perform services for the Company or any Venture Vehicle, including
any amendment, restatement, replacement, supplement or other modification of any
of the such agreement or any determination to grant or withhold any consents or
waivers pursuant to any such agreement, or decisions to refrain from enforcing
the terms of any such agreement;
     (l) the terms of each Hotel Management Agreement and each Hotel Operating
Lease, including any amendment, restatement, replacement, supplement or other
modification of any such agreement, or any determination to grant or withhold
any consents or waivers pursuant to any such agreement, or decisions to refrain
from enforcing the terms of any such agreement;
     (m) the determination of major accounting policies and tax decisions,
provided, however, for purposes of booking up the Capital Accounts for tax
purposes, (i) no assets other than land and building will have a value in excess
of adjusted tax basis, and (ii) the “book basis” of the [Company Assets owned on
the Effective Date] will be substantially as set forth on Exhibit H attached
hereto;
     (n) except with respect to the Existing Credit Facility, the voluntary
encumbrance of any Company Assets;
     (o) any amendment to this Agreement or any other governing document of the
Company or any Venture Vehicle;
     (p) except as contemplated by the Budget, the entry into or amendment,
waiver or supplement of, and contract or arrangement with a value to the Company
or any Venture Vehicle in excess of Fifty Thousand and No/100 Dollars ($50,000);
     (q) except as otherwise specifically provided for herein, any decision
regarding or impacting taxes or any other regulatory regime or governmental
authorization to which the Company or any Venture Vehicle is subject;
     (r) [any expenditure in excess of the amount approved therefor in the
Budget, except to the extent contemplated by Section 4.04(B) of the Hotel
Management Agreement.]
     (s) except as provided for in Section 6.4.3 below, any action to change the
zoning designation or certificate of occupancy of any of the Existing Hotels, to
contest any violation of zoning laws or claim with respect to the certificate of
occupancy that may be alleged by any Governmental Authority with respect to any
of the Existing Hotels or to mitigate the effect of any violation of zoning laws
or claim with respect to the certificate of occupancy;
     (t) [except as provided for in Section 6.4.2(b) below, any decision to
terminate any Hotel Management Agreement or Hotel Manager, including without
limitation, after a casualty or condemnation;]

- 32 -



--------------------------------------------------------------------------------



 



     (u) any decision to rebuild or restore any property after a casualty or
condemnation, except as may be required under current and future loan
agreements;
     (v) any advancement of indemnification expenses, except as required by any
agreement approved by the Members; and
     (w) [any collective bargaining agreement or similar agreement regarding
employees of any hotel and any material amendment thereof.]
     6.4. Unilateral Authority.7
          6.4.1 Notwithstanding anything contained herein to the contrary, the
Denihan Member shall have sole authority to determine how the Company shall
invest the Preferred Capital; provided however that without the prior written
consent to the PB Member, the Preferred Capital shall be invested in:
(a) segregated interest-bearing accounts or certificates of deposit with any
financial institution insured by the Federal Deposit Insurance Corporation; or
(b) United States Treasury obligations, provided further that in no event will
funds be placed in investments that do not constitute assets described in Code
Section 856(c)(4)(A).
          6.4.2 Notwithstanding anything contained herein to the contrary, the
following matters may be effected by the unilateral approval or action of the PB
Member, acting alone and without the approval of any other Member:
     (a) Subject to Section 10.12, the termination and replacement of the
Company’s auditor and tax advisor firm/preparer of tax returns and Schedules K-1
in the event such a termination or replacement is necessary to have any such
firm and the firm performing such functions for PB REIT to be one and the same;
provided, however the PB Member may not appoint an auditor or tax
advisor/preparer other than PKF or KPMG without the joint approval of the
Denihan Member; and
     (b) [the termination “for cause” of any Hotel Management Agreement in
accordance with and pursuant to the terms thereof, it being understood however
that the applicable Hotel Manager may avail itself of all remedies and defenses
provided for or contemplated in the applicable Hotel Management Agreement; and]
     (c) the exercise of any right or remedy, or the taking of any action on
behalf of the Company, under any Note, Guaranty or Pledge Agreement contemplated
by Section 5.1.6(b) hereof.
          6.4.3 Notwithstanding anything contained herein to the contrary, the
Denihan Member, acting alone and without the approval of any other Member, will
have the unilateral and exclusive right, subject to any applicable procedural
requirements contained in that certain
 

7   [All bracketed and shaded items will be included only in Operating Lessee JV
Agreements.]

- 33 -



--------------------------------------------------------------------------------



 



Contribution and Indemnity Agreement dated as of [_____] between [___________]
and [_____] (the “Indemnity Agreement”), to make any change to the zoning
designation or certificate of occupancy of any of the Existing Hotels, to
contest any violation of zoning laws or claim with respect to the certificate of
occupancy that may be alleged by any Governmental Authority with respect to any
of the Existing Hotels or to mitigate the effect of any violation of zoning laws
or claim with respect to the certificate of occupancy and supervise, manage,
direct the defense of, compromise, pay, litigate, arbitrate, adjust, negotiate,
settle or take any action whatsoever related thereto, if (i) the Denihan Member
has a potential or actual indemnification obligation to [_________] [INSERT
LENDERS] pursuant to [Section ] of those certain recourse carveout guarantees
set forth on Schedule 6.4.3 hereof (collectively, the “Carveout Guarantees”) for
lost income during the period that any Existing Hotel is closed as a result of
its certificate of occupancy not being compliant with such Existing Hotel’s use
and (ii) the Denihan Member has acknowledged in writing to the PB Member that,
between the Denihan Member and the PB Member, the Denihan Member will be
responsible for any obligation to the [_________] [INSERT LENDERS] under the
Carveout Guarantees as contemplated by [Section 4.1.1 of the Contribution
Agreement] and the Indemnity Agreement.
ARTICLE VII
EXCULPATION AND INDEMNIFICATION
     7.1. Exculpation of Members. Subject to the provisions of Section 7.4, no
Member, its Affiliates, or trustees, holders of beneficial interests,
shareholders, partners, members, directors, officers, the managers, trustees,
fiduciaries, employees, agents and representatives (each, an “Exculpated
Party”), shall be liable to the Company or to any Member for any liability,
damage, loss, cost or expense incurred by the Company or any Member, except to
the extent such liability, damage, loss, cost or expense is the result of the
gross negligence, fraud, intentional misconduct or the uncured material breach
of the terms of this Agreement. In performing its duties or obligations, the
Exculpated Party shall be entitled to rely in good faith on the provisions of
this Agreement and on any information, opinions, reports or statements
(including financial statements and information, opinions, reports or statements
as to the value or amount of the assets, liabilities, profits or losses of the
Company or any facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid) made or provided by the
following other Persons: (i) any attorney, independent accountant, appraiser or
other expert or professional employed or engaged by or on behalf of the Company
pursuant to this Agreement; or (ii) any other Person who has been selected with
reasonable care by or on behalf of the Company pursuant to this Agreement, in
each case as to matters which such Exculpated Party reasonably believes to be
within such other Person’s competence and such Exculpated Party did not have
knowledge at the time of its reliance that such information, opinions, reports
or statements were false. The preceding sentence shall in no way limit the right
of any Exculpated Party to rely on information to the extent provided for in
Section 18-406 of the Act. Except as otherwise expressly provided in this
Agreement, to the fullest extent permitted by law none of the Members shall have
any duties or liabilities to the Company or any other Member (including any
fiduciary duties), whether or not such duties or liabilities otherwise arise or
exist in law or in equity, and each Member hereby expressly waives any such
duties or liabilities, provided that nothing contained herein shall be deemed to
diminish or reduce the implied covenant of good faith and fair dealing. Except
as provided in this Agreement, whenever in this Agreement a Member is permitted
or required to make a decision affecting or

- 34 -



--------------------------------------------------------------------------------



 



involving the Company, any Member or any other Person, such party shall be
entitled to consider only such interests and factors as he, she or it desires,
including a particular Member’s interests, and shall, to the fullest extent
permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any Member.
     7.2. Indemnification by the Company. The Company shall indemnify and hold
harmless the Members, their Affiliates, and their respective trustees, holders
of beneficial interests, shareholders, partners, members, directors, officers,
the managers, trustees, fiduciaries, employees, agents and representatives
(each, an “Indemnified Party”), from and against any and all liability, damage,
loss, cost and expense incurred or sustained by any Indemnified Party as a
result of (a) any act or omission by such Indemnified Party in the conduct of
the business of the Company in good faith and within the scope of the authority
conferred by this Agreement, or (b) such Indemnified Party being made a party,
threatened to be made a party, or otherwise involved in, any suit, arbitration
or other proceeding (whether civil, criminal or administrative) (a “Proceeding”)
or appeal of any Proceeding, or inquiry or investigation which could lead to
such a Proceeding based on such Indemnified Party’s status as a member, officer,
employee, agent or representative of the Company, except to the extent such
liability, damage, loss, cost or expense is the result of the gross negligence,
fraud, intentional misconduct or an uncured material breach of the terms of this
Agreement by such Member.
     7.3. Advance Payment. The right to indemnification conferred in Section 7.2
above shall include the right to be paid or reimbursed by the Company the
reasonable expenses incurred by an Indemnified Party entitled to be indemnified
under Section 7.2 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding (other than a Proceeding among the Members or their
Affiliates) in advance of the final disposition of the Proceeding and without
any determination as to the Indemnified Party’s ultimate entitlement to
indemnification; provided, however, that the payment of such expenses incurred
by any such Indemnified Party in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
affirmation by such Indemnified Party of his or her good faith belief that he or
she has met the standard of conduct necessary for indemnification under
Section 7.2 and a written undertaking, by or on behalf of such Indemnified
Party, to repay all amounts so advanced if it shall ultimately be determined
that such Indemnified Party is not entitled to be indemnified under Section 7.2
or otherwise.
     7.4. Reimbursement by a Member. If the Company is obligated to pay any
amount to any Governmental Authority or other Person because of a Member’s
status or otherwise specifically attributable to a Member (including, without
limitation, federal, state or local withholding taxes imposed with respect to
any issuance of any Membership Interest, federal withholding taxes with respect
to foreign Persons, state personal property taxes or state unincorporated
business taxes), then such Member shall reimburse and indemnify the Company in
full for the entire amount paid (including, without limitation, any interest,
penalties and expenses incurred in respect of such payment). The amount to be
indemnified shall be charged against the Capital Account of such Member and the
Company shall reduce distributions that otherwise would be made to such Member,
until the Company has recovered the amount to be indemnified (in which case the
amount of such reduction shall be deemed to have been distributed for all
purposes of this Agreement, but such deemed distribution shall not further
reduce such Member’s Capital Account). The Company may pursue and enforce all
rights and

- 35 -



--------------------------------------------------------------------------------



 



remedies it may have against such Member under this Section 7.4, including,
without limitation, obtaining a judgment for interest on such payment accrued at
the maximum interest rate permitted under Applicable Law.
     7.5. Non-Exclusivity of Rights. The right to indemnification in this
Article VII shall not be exclusive of any other right that the Company, a Member
indemnified pursuant to this Article VII may have under Applicable Law.
     7.6. Survival. The exculpation and indemnification rights under this
Article VII shall continue in favor of any Member after such Member no longer
has any Membership Interest in the Company. No amendment, modification or repeal
of any provisions of this Article VII shall limit or deny any right to
exculpation or indemnification under this Article VII for any matter first
arising or accruing prior to such amendment, modification or repeal, without the
written consent of the Members which would be affected by such amendment,
modification or repeal. The reimbursement obligations of a Member pursuant to
Section 7.4 shall survive the termination, dissolution, liquidation and winding
up of the Company and, for purposes of this Section 7.6, the Company shall be
treated as continuing in existence.
ARTICLE VIII
TRANSFERS
     8.1. Transfers Generally.
          8.1.1 Transfers Generally Prohibited. Except as expressly permitted in
this Article VIII or Article IX below or pursuant to any Pledge Agreement
contemplated by Section 5.1.6(b) hereof, neither the PB Member, on the one hand,
nor the Denihan Member, on the other hand, may Transfer any portion of its
direct or indirect Membership Interest or interest therein to any Person at any
time without the prior written consent of the other Member. Any purported
Transfer in violation of this Section 8.1 shall be null and void ab initio and
shall not be recognized by the Company or the non-transferring Member.
          8.1.2 PB Permitted Transfers. Notwithstanding the provisions of
Section 8.1.1 above, without the consent of the Denihan Member, the PB Member
may permit the Transfer of up to forty nine percent (49%) of the direct or
indirect ownership interests in the PB Member to any Person provided that at all
times PB REIT beneficially owns, directly or indirectly (i) at least fifty one
percent (51%) of the ownership interests in the PB Member, and (ii) actual and
effective day to day control of the operations and management of the PB Member.
For the avoidance of doubt, (a) no direct Membership Interest of the PB Member
in the Company may be transferred without the Denihan Member’s prior written
consent, which consent may be granted or withheld in the Denihan Member’s sole
discretion and (b) nothing contained herein shall be deemed to restrict (i) the
Transfer of the common shares of beneficial interest of PB REIT or such other
class of equity securities of PB REIT as may be listed for trading on a national
securities exchange or quotation system or (ii) the issuance by PB OP of
operating partnership units in exchange for the contribution of property.
          8.1.3 Denihan Permitted Transfers. Notwithstanding the provisions of
Section 8.1.1 above, without the consent of the PB Member, the Denihan Member
may permit Transfers

- 36 -



--------------------------------------------------------------------------------



 



(a) pursuant to a Pledge Agreement, or (b) in the direct and indirect ownership
interests in the Denihan Member by any individual to another member of his or
her Family Group, provided that the direct or indirect ownership interest of the
Denihan Member in the Company shall be controlled by Brooke Barrett, Patrick
Denihan or other persons actively involved in the day to day affairs of the
Company or the Hotel Manager. For the avoidance of doubt, no direct Membership
Interest of the Denihan Member in the Company may be transferred without the PB
Member’s prior consent, which consent may be granted or withheld in the PB
Member’s sole discretion. As used in this paragraph, “Family Group” means, with
respect to any individual, such individual’s spouse and descendants (whether
natural or adopted) and any trust, partnership, limited liability company or
similar vehicle established and maintained for the benefit of (or the sole
members, partners or owners of which are) such individual, such individual’s
spouse and/or such individual’s descendants.
     8.2. Transfers to and Admission of Permitted Transferees.
          8.2.1 Requirements. Subject to Section 8.1 and notwithstanding any
other provisions in this Agreement, no Transfer of any Membership Interest or
any portion thereof or interest therein to a Permitted Transferee shall be
effective unless:
     (a) the transferring Member and such Permitted Transferee execute and
deliver to the Company such documents and instruments of conveyance as may be
necessary, appropriate or advisable to effect such Transfer and to confirm the
agreement of the Permitted Transferee to be bound by the terms of this
Agreement;
     (b) the Permitted Transferee provides to the Company the Permitted
Transferee’s taxpayer identification number, sufficient information to determine
the Permitted Transferee’s initial tax basis in the Membership Interest acquired
in such Transfer and any other information reasonably necessary to permit the
Company to file all required federal and state tax returns and other legally
required information statements or returns; and
     (c) if requested by any Member, the Permitted Transferee shall furnish to
the Company an opinion of counsel, in form and substance reasonably satisfactory
to such Member, that (i) the Transfer will not cause the Company to terminate
for federal income tax purposes under Code Section 708, or to be treated as a
“publicly traded partnership” within the meaning of such term under Code
Section 7704, (ii) the Transfer will not cause the Company to be deemed to be an
“investment company” under the Investment Company Act of 1940, and (iii) either
the Transfer has been registered under the Securities Act, and any applicable
state securities laws or the Transfer is exempt from all applicable registration
requirements and will not violate any Applicable Laws.
          8.2.2 Admission of Permitted Transferees. Upon the satisfaction of the
requirements set forth in Section 8.2.1 with respect to a Transfer, the
Permitted Transferee shall become a Member. The admission of such Permitted
Transferee shall be deemed effective on

- 37 -



--------------------------------------------------------------------------------



 



such date that the Permitted Transferee satisfies all requirements in
Section 8.2, and the admission of such Permitted Transferee shall not cause the
dissolution of the Company.
          8.2.3 Effect of Admission of Permitted Transferee on the Transferring
Member and Company. No Transfer of all or any portion of any Membership Interest
in the Company shall effect a release of the transferring Member from its
respective obligations to the Company and the other Members to make Capital
Contributions as provided in this Agreement, without an express written release
from such liability being delivered to such transferring Member by the Company
and the other Members.
     8.3. Involuntary Transfers. If a Membership Interest is involuntarily
Transferred due to a Member’s Bankruptcy, the transferee shall not be a
Permitted Transferee without the unanimous written consent of all of the other
Members. Unless and until such transferee shall become a Permitted Transferee,
such transferee shall only be entitled to receive the allocations and
distributions attributable to the transferred Membership Interest but shall have
no right to vote on or approve any matters, shall not be entitled to inspect the
Company’s books and records or receive an accounting of Company financial
affairs or otherwise take part in the Company’s business or exercise the rights
of a Member under this Agreement.
     8.4. Company as Transferee. In the event the Company purchases or otherwise
acquires or becomes a Transferee of any Membership Interest, including in
connection with the Pledge Agreement contemplated by Section 5.1.6(b) hereof,
such Membership Interest shall be deemed cancelled and no longer outstanding for
any purpose.
ARTICLE IX
SALE RIGHTS
     9.1. Sale of Interest or Assets; Right of First Offer.
          9.1.1 Interest Sale; Sale of Company Assets. At any time commencing
after the five (5) year anniversary of the Effective Date, (and on no earlier
date except as expressly provided for herein as set forth in Section 9.1.5 below
with respect to a Portfolio Sale), subject to the Other Member’s (as defined
below) rights under Section 9.1.4 below, either Member shall have the right to:
(i) sell all, but no less than all, of its Membership Interest in the Company to
any Person (an “Interest Sale”); (ii) cause the Company to sell one or more of
the Hotels to any Person (or the ownership interests in the Venture Vehicles
which own such Hotel or Hotels) (in the event that such Hotels constitute less
than substantially all of the Company Assets, such sale is referred to as a
“Hotel Sale”), and (iii) cause the Company to sell the entire Portfolio (any
such sale is referred to as a “Portfolio Sale”), in each case pursuant to an
agreement evidencing such sale (a “Sale Agreement”).
          9.1.2 Trigger Notice. If either Member desires to consummate an
Interest Sale, Hotel Sale or Portfolio Sale (such Member, the “Initiating
Member”), then the Initiating Member shall provide the other Member (the “Other
Member”) with a written notice (a “Trigger Notice”) of its intent to cause such
sale no fewer than one hundred and twenty (120) days after the date of such
Trigger Notice (such one hundred and twenty (120) day period, the “Notice
Period”).

- 38 -



--------------------------------------------------------------------------------



 



          9.1.3 Sale Notice. Within thirty (30) days after the expiration of the
Notice Period, if the Initiating Member still desires to consummate an Interest
Sale, Hotel Sale or Portfolio Sale, as applicable, then prior to the execution
and delivery by such Initiating Member of a Sale Agreement, the Initiating
Member shall provide the Other Member with a written notice (a “Sale Notice”) of
its intent with respect to such sale and including the proposed sale price (the
“Sale Price”) and other major economic terms. In the case of a Hotel Sale, the
Sale Notice shall include a breakdown of the purchase price on an individual
Hotel basis. In no event may a Sale Notice provide for the consummation of an
Interest Sale, Hotel Sale or Portfolio Sale fewer than one hundred and twenty
(120) days from the date of delivery of the applicable Sale Notice. In the event
of a Portfolio Sale, the Sale Notice shall also include a calculation of the
amount that would be distributed to the Initiating Member under this Agreement
in the event that the Portfolio Sale was consummated for the Sale Price, taking
into account all Applicable Deductions (the “Allocated ROFO Price”).
          9.1.4 ROFO. With respect to an Interest Sale, Hotel Sale or Portfolio
Sale, the Sale Notice shall constitute an offer by the Initiating Member (i) in
the case of an Interest Sale, to sell its entire Membership Interest to the
Other Member for the Sale Price, or (ii) in the case of a Hotel Sale, to cause
the Company to sell the Hotels that are the subject of such Hotel Sale or the
ownership interest in the Venture Vehicle(s) which owns such Hotel(s) to the
Other Member (or its designee) for the aggregate Sale Price of each Hotel, or
(iii) in the case of a Portfolio Sale, to cause the Company to sell the entire
Portfolio (either by a transfer of all the Hotels or a transfer of all the
ownership interests in the Existing Venture Vehicles which own all the Hotels)
to the Other Member for the Sale Price; provided, however, with respect to
clause (iii) above, in lieu of the Sale Price, the Other Member may elect to
purchase the Initiating Member’s Membership Interests in the Company for the
Allocated ROFO Price (in each case, the “ROFO Price”). The Other Member shall
have sixty (60) days after its receipt of such Sale Notice to provide a written
response to the Initiating Member that it has elected either to accept (such
response, a “ROFO Acceptance”) or reject the Initiating Member’s offer (and in
the case of a Hotel Sale, the Other Member may elect to purchase all or some of
the Hotels which are subject to the applicable Sale Notice). No later than one
(1) Business Day after delivery of a ROFO Acceptance, the Other Member shall
deliver a cash deposit in an amount equal to one percent (1%) of the applicable
ROFO Price (a “ROFO Deposit”) to a title company mutually acceptable to the
Members located in New York, New York (and in the case of a Hotel Sale where the
Other Member elects to purchase less than all of the Hotels offered by the
Initiating Member pursuant to the Sale Notice, the ROFO Price shall be adjusted
accordingly). The failure of the Other Member to deliver the ROFO Deposit within
one (1) Business Day shall result in the ROFO Acceptance being deemed
ineffective automatically, and without any additional action required by the
Initiating Member. The failure of the Other Member to deliver a ROFO Acceptance
(and the corresponding ROFO Deposit) within such sixty (60) day period (or
sixty-one (61) day period, with respect to a deposit timely delivered after a
ROFO Acceptance delivered on the sixtieth (60th) day) shall be deemed an
election by the Other Member to reject the offer set forth in the Sale Notice,
and the delivery of a ROFO Acceptance with respect to fewer than all of the
Hotels offered by the Initiating Member pursuant to a Sale Notice issued in
connection with a Hotel Sale shall be deemed an election by the Other Member to
reject the offer set forth in the Sale Notice with respect to the Hotels that
are not included in the ROFO Acceptance. If any Interest Sale, Hotel Sale (in
whole or in part) or Portfolio Sale is rejected (or deemed rejected), the
Initiating Member shall have the right to proceed with the Interest Sale, Hotel
Sale (to the

- 39 -



--------------------------------------------------------------------------------



 



extent of any rejected Hotels) or Portfolio Sale, as applicable, for a sale
price no less than one hundred percent (100%) of the Sale Price and otherwise on
terms not substantially less favorable than those set forth in the Sale Notice
(collectively, the “Minimum Terms”). If (i) the Initiating Member does not
consummate such Interest Sale, Hotel Sale or Portfolio Sale (as applicable)
within nine (9) months from the date of the Sale Notice, or (ii) the Initiating
Member intends to consummate such sale for less than the Minimum Terms, the
Other Member’s rights under this Section 9.1.4 shall be reinstated and the
Initiating Member shall be required to deliver a revised Sale Notice prior to
the consummation of such sale.
          9.1.5 Portfolio Sales. As set forth above, an Initiating Member may
not deliver an effective Trigger Notice at any time prior to the fifth (5th)
anniversary of the Effective Date. Notwithstanding the foregoing, but solely
with respect to a Portfolio Sale (as opposed to an Interest Sale or Hotel Sale),
(i) either Member may deliver a Sale Notice (without the need for a prior
Trigger Notice) during such time as the Other Member has committed an Event of
Default, and such Event of Default remains uncured, and (ii) the Denihan Member
may deliver a Sale Notice (without the need for a prior Trigger Notice) in the
event of the termination of any Hotel Management Agreement with respect to any
of the Hotels other than a termination for “cause” (as defined therein).
     9.2. Closing of Transactions.
          9.2.1 Closing. In the event that the Initiating Member elects to
consummate a Hotel Sale or Portfolio Sale (and the Other Member has elected not
to exercise, or has otherwise waived, its right of first offer pursuant to
Section 9.1.4 above), then the Other Member shall, on or before the date that is
ten (10) days prior to the scheduled closing date under any Sale Agreement,
provide the Initiating Member with such documents and instruments as are
reasonably necessary to comply with the requirements of such Sale Agreement (the
“Transfer Documents”). If the Other Member fails to deliver the Transfer
Documents sufficiently in advance of the applicable scheduled closing date to
allow for the timely consummation of the Hotel Sale or Portfolio Sale (as the
case may be), the Initiating Member shall have the right to proceed to
consummate the sale pursuant to such Sale Agreement without the Other Member’s
participation. In connection therewith, the Initiating Member is hereby granted
an irrevocable power of attorney, coupled with an interest, which shall be
binding on the Other Member as to all third parties, to execute and deliver on
behalf of the Other Member all such Transfer Documents. Any net proceeds
received by the Members in connection with a closing under this Section 9.2.1
shall be shared between them in accordance with the provisions of Article V as
Extraordinary Cash Flow distributable thereunder.
          9.2.2 Closing of ROFO. In the event that the Other Member elects to
deliver a ROFO Acceptance pursuant to Section 9.1.4 above, the closing of the
purchase and sale contemplated thereby shall occur on a mutually acceptable
date, not more than one hundred and twenty (120) days after the delivery of the
ROFO Acceptance, through a “New York style” closing with the title company
holding the ROFO Deposit. The ROFO Deposit shall be credited at closing against
the total purchase price; provided, however, if the closing fails to occur
because of a default by the Other Member, the Initiating Member shall have all
rights and remedies available under this Agreement and Applicable Law (with no
such right or remedy deemed to be exclusive of any other right or remedy),
including, without limitation, the

- 40 -



--------------------------------------------------------------------------------



 



following: (i) to retain the ROFO Deposit as liquidated damages, it being agreed
that in such instance such selling party’s actual damages would be difficult, if
not impossible, to ascertain, and (ii) to cause the Interest Sale, Hotel Sale or
Portfolio Sale to any unrelated third part(ies) on terms and conditions
acceptable to the Initiating Member in its sole and absolute discretion.
     9.3. Standstill. Notwithstanding the above, neither Member may issue a Sale
Notice at such time as any Trigger Notice or Sale Notice is outstanding and the
time periods set forth above have not expired. If at the time a ROFO Acceptance
is delivered, the Initiating Member or any of its Affiliates are personally
liable under any guarantees or other financial undertakings for the repayment of
all or part of any third-party loan made to the Company or any Venture Vehicle
(including without limitation, the Existing Credit Facility) (the “Initiating
Member’s Recourse Liability”) then the Sale Notice must include the Other
Member’s written agreement to use best efforts to obtain the release of the
Initiating Member’s Recourse Liability and, if required by the holders of the
Initiating Member’s Recourse Liability, to substitute acceptable guarantors,
letters of credit or other financial undertakings, in exchange for such release
of the Initiating Member’s Recourse Liability. If any lender will not agree to
release the Initiating Member’s Recourse Liability then the Other Member shall
protect, indemnify and defend and hold the Initiating Member, its Affiliates,
principals, agents, employees and officers harmless from any manner of loss,
claim, damage or expense arising out of or related to the Initiating Member’s
Recourse Liability from and after the Closing contemplated by Section 9.2.2.
ARTICLE X
ACCOUNTING, TAX AND FISCAL MATTERS
     10.1. Books and Records, Controls of Account.
     (a) The Denihan Member shall cause the Company to keep complete and
appropriate records and books of account with respect to the Capital Accounts
and the Company. Except as otherwise expressly provided herein, such books and
records of the Company shall be maintained on an accrual basis, on a basis which
allows the proper preparation of the Company’s tax returns and in accordance
with generally accepted accounting principles in the United States, consistently
applied. Such books and records shall be maintained at the principal office of
the Company.
     (b) The Company and the Venture Vehicles shall maintain (i) effective
internal control over financial reporting as defined in Rule 15d-15 under the
Exchange Act, and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Any
cost or expense incurred to test whether any “material weakness” or “significant

- 41 -



--------------------------------------------------------------------------------



 



deficiency” exists shall be paid for by the PB Member (without the same
constituting a Capital Contribution). Any cost or expense reasonably necessary
to remedy any “material weakness” or “significant deficiency” in internal
controls shall be paid by the Company and not by any Member.
     (c) The Company and the Venture Vehicles shall comply with the
Sarbanes-Oxley Act, including Section 404 thereof, and shall implement, monitor
and test any internal controls reasonably requested by the PB Member. The
Denihan Member shall (at no cost to the Denihan Member) reasonably cooperate
with the PB Member in its efforts to cause the Company to comply with the
Sarbanes-Oxley Act, including Section 404 thereof.
     10.2. Tax Information.
     (a) As soon as reasonably practicable but no later than sixty (60) days
after the end of each taxable year of the Company, the Denihan Member shall
prepare and send, or cause to be prepared and sent, to each Person who was a
Member at any time during such taxable year copies of such information as may be
required for Federal, state, local and non-United States income tax reporting
purposes, including copies of Schedule K-1 (Share of Income, Credits,
Deductions, etc.) or any successor schedule or form, for such Person, and such
other information as a Member may reasonably request including, but not limited
to, for the purpose of applying for refunds, of withholding taxes and making
estimated tax payments.
     (b) At least twenty (20) days prior to delivery of the tax information
contemplated by Section 10.2(a), the Denihan Member shall deliver to the PB
Member for review a copy of the Company’s federal and state income tax returns
and information returns in the form proposed to be filed for each Fiscal Year
and, except as provided in Section 10.2(d) and the fifth sentence of Section
10.4, shall incorporate all changes or comments (unless patently unreasonable)
proposed by the PB Member to such proposed tax returns and information returns
requested by the PB Member; provided, that the firm preparing such tax returns
still must be able to sign and file such returns. Each Member shall report on
its return and shall cause their Affiliates to report on their tax returns, in a
manner that is consistent with the Company’s federal income tax return and the
Form K-1s issued to the Members.
     (c) No later than January 15 of each calendar year, the Denihan Member
shall deliver to the PB Member its reasonable, good faith estimate of the
character and amount of allocations to the PB Member for federal income tax
purposes for the immediately preceding year to the extent reasonably necessary
to assist PB REIT in announcing the character of dividends paid for such year.
     (d) The Members agree that the Company income tax returns in connection
with the transactions occurring on the Effective Date will reflect (i) a
contribution of an undivided interest in the assets of the Company under section

- 42 -



--------------------------------------------------------------------------------



 



721(a) of the Code (x) by the PB Member with a Capital Account value equal to
[_________]8 (which undivided interest was obtained by the PB Member in
redemption of its interest in the Denihan Member) and (y) by the Denihan Member
with a Capital Account value equal to [_________]9, (ii) a cash contribution
pursuant to Section 721(a) of the Code by the PB Member to the Company in an
amount equal to [_________]10 and (iii) a cash distribution to the Denihan
Member under Treas. Reg. section 1.707-4(d) in an amount equal to [_________]11,
and no other sales of interests in or assets of the Company and no other
transaction or event giving rise to an adjustment to the pre-Effective Date
basis of the assets of the Company.
     10.3. Periodic Reports to Members.
     (a) Generally. All of the financial statements referred to in this
Section 10.3 shall be prepared in accordance with generally accepted accounting
principles in the United States consistently applied.
     (b) Reporting Requirements. The Denihan Member shall prepare and deliver,
or cause to be prepared and delivered, to the PB Member the following reports,
all in form reasonably satisfactory to the PB Member:
          (i) Unaudited monthly financial statements of the Company including a
balance sheet, an income statement, a statement of cash flow, a statement of
sources and application of funds and a statement of each Member’s Capital
Account, certified by the Chief Financial Officer of the Company, no later than
ten (10) days after the end of each month;
          (ii) Unaudited quarterly and year to date financial statements
including a balance sheet, an income statement, a statement of cash flow, a
statement of sources and application of funds and a statement of each Member’s
Capital Account, certified by the Chief Financial Officer of the Denihan Member,
no later than twenty (20) days after the end of each fiscal quarter;
          (iii) Audited annual financial statements including a balance sheet,
an income statement, a statement of cash flow, a statement of sources and
application of funds and a statement of each Member’s capital, accompanied by a
report of either KPMG or PKF, certified by the Chief Financial Officer of the
 

8    To be determined as follows: Will equal the Preferred Redemption Amount (as
defined in the Contribution Agreement). Estimated to be approximately $40
Million.   9    To be determined as follows: Will equal the Denihan Invested
Capital plus the sum of the BDB Distribution Amount and the BJD Distribution
Amount (each as defined in the Contribution Agreement). Estimated to be
approximately $270 Million.   10    To be determined as follows: Will equal the
Capital Contribution (as defined in the Contribution Agreement). Estimated to be
approximately $111.9 Million.   11    To be determined as follows: Will equal
the sum of the BDB Distribution Amount and the BJD Distribution Amount (each as
defined in the Contribution Agreement). Estimated to be approximately $28
Million.

- 43 -



--------------------------------------------------------------------------------



 



Denihan Member, no later than forty five (45) days after the end of each Fiscal
Year (and unaudited drafts of same no later than thirty (30) days after the end
of each Fiscal Year); and
          (iv) any other information with respect to the Company or any
investment reasonably requested by the PB Member.
     (c) Each of the monthly, quarterly and year-to-date financial statements
described above shall incorporate a reconciliation to the same period in the
prior year as well as a reconciliation to the most recently approved Budget.
     10.4. Tax Matters Partner. The PB Member is hereby designated as the “tax
matters partner” as referred to in Section 6231(a)(7)(A) of the Code to manage
administrative tax proceedings conducted at the Company level by the Internal
Revenue Service with respect to Company matters. Expenses of such administrative
proceedings undertaken by the tax matters partner will be paid out of the
Company’s Assets. Each Member shall have the right to participate in any
administrative tax proceedings conducted at the Company level with respect to
Company matters. Notwithstanding that one Member acts as tax matters partner,
except as provided for in the immediately following sentence, all material
decisions to be made and actions taken in connection with any taxing authority,
reporting position audit, examination, or appeal, and any judicial proceeds
arising out of any such audit or examination shall be made by mutual agreement
of the Members. The PB Member acknowledges and agrees that, with respect to the
Preferred Capital and any Denihan Principal Loan, all decisions of the tax
matters partner shall be made and controlled by the Denihan Member. In the event
any Governmental Authority audits or investigates the tax treatment of the
Preferred Capital or Denihan Principal Loans, the Denihan Member shall bear
directly (without the same constituting a Capital Contribution hereunder), and
the Company shall not be responsible for, costs and expense incurred in
connection with such audit or investigation, including but not limited to fees
of lawyers and accountants in connection therewith and any fees, fines or
penalties or taxes levied or payable in connection therewith. With respect to
any material tax items impacting the Company’s tax returns, the tax matters
partner will consult with the Members to determine the appropriate tax
reporting. To the extent that the Members have agreed on the reporting of any
tax items in the Company’s tax returns (such as described in section 10.2(d)),
the Members will not take a contrary position on their respective tax returns.
     10.5. Section 754 Election. The Company shall make the election provided by
section 754 of the Code.
     10.6. Depreciation of Additional Company Assets. For so long as PB Member
remains a Member of the Company, the Company shall elect, pursuant to section
168(g)(7) of the Code, to utilize the alternative depreciation system (“ADS”)
with respect to any Company Assets acquired after the date of this Agreement.
[NOTE THIS PROVISION WILL BE INCLUDED IN MEZZ IV JV BUT NOT THE OPERATING LESSEE
JV’S]
     10.7. Fiscal Year. Unless all Members otherwise agree in writing, the
fiscal year of the Company shall be the Fiscal Year.

- 44 -



--------------------------------------------------------------------------------



 



     10.8. Audits; Inspection of Books and Records. Each Member shall have the
right, at its sole option to conduct internal audits of the books, records and
accounts of the Company. Subject to Section 10.1(b) and (c), the first such
audit conducted by either Member in any consecutive twelve (12) month period
shall be at the cost and expense of the Company, and any additional audits
conducted by such Member within such twelve (12) month period shall be at the
Member’s cost and expense. Audits may be on either a continuous or a periodic
basis and may be conducted by employees of a Member or of an Affiliate of such
Member, or by independent auditors retained by the Company or a Member. All
books of the Company shall be open to inspection and examination by the Members
or their representatives at all reasonable times.
     10.9. Accounts. All funds of the Company shall be deposited in such
checking accounts, savings accounts, time deposits or certificates of deposit,
or shall be invested, in each case in the name of the Company (or any applicable
Venture Vehicle), in such manner as shall be designated by the Members. Company
funds shall not be commingled with those of any other Person. Company funds
shall be used only for the business of the Company.
     10.10. Transfer or Change in Company Interest. If the respective Membership
Interests of the existing Members in the Company change or if a Membership
Interest is Transferred in compliance with this Agreement to any other Person,
then, for the Fiscal Year in which the Transfer occurs, all income, gains,
losses, deductions, Tax Credits and other tax incidents resulting from the
operations of the Company shall be allocated, as between transferor and
transferee, by taking into account their varying interests using the closing of
the books method in accordance with Section 706 of the Code, unless otherwise
agreed by the Members.
     10.11. REIT Compliance. The Company shall not take or fail to take any
action (or cause any Venture Vehicle to take or fail to take any action) that
would adversely affect the ability of PB REIT to qualify or continue to qualify
as a REIT, or subject PB REIT to any additional taxes under Section 857 of the
Code or Section 4981 of the Code (collectively the “REIT Regulations”). If the
Company or any Venture Vehicle is required to take or fail to take any action
that would adversely affect the ability of PB REIT to qualify as a REIT or would
subject PB REIT to any additional taxes under the REIT Regulations, the Members,
upon receipt of notice thereof, will take all actions necessary, or cause the
Company and each Venture Vehicle to take such actions, to avoid such adverse
consequences but at no or nominal cost to the Denihan Member. The Members agree
that in the event that PB Member or PB REIT shall propose to take any action (or
cause the Company or any Venture Vehicle to take any action) to ensure the
continued qualification of PB REIT as a REIT or to avoid the imposition of
additional taxes under the REIT Regulations, the Members shall cooperate in good
faith but at no or nominal cost to Denihan Member to determine and implement a
course of action which shall, to the extent reasonably possible, preserve PB
REIT’s REIT status, avoid the imposition of additional taxes, and avoid such
adverse effects. If any revisions, modifications, amendments, alterations,
supplements or restructurings are required to be made to this Agreement, any
Hotel Operating Lease, any related agreement or the Company’s or any Hotel
Lessee’s ownership structure generally in order to preserve PB REIT’s status or
otherwise avoid the imposition of additional taxes under any applicable REIT
Regulations or other adverse consequences, the PB Member shall bear the entire
out-of-pocket cost thereof (without the same constituting a Capital Contribution
by the PB Member).

- 45 -



--------------------------------------------------------------------------------



 



     10.12. Cost of Compliance. The Members acknowledge that either KPMG or PKF
may be engaged by the Company as the Company’s independent auditors and/or tax
preparation firm. Notwithstanding anything contained herein to the contrary, if
KPMG is retained for either such service, the PB Member shall bear directly
(without the same constituting a Capital Contribution hereunder), and the
Company shall not be responsible for, the “Incremental Costs” incurred by the
Company for utilizing KPMG to provide any such service rather than PKF. For such
purpose, the “Incremental Costs” shall be determined as follows unless otherwise
agreed by the Members: For each Fiscal Year, the Company shall solicit estimates
from each of KPMG and PKF for each of the auditing and tax preparation services
(as if provided separately). If the KPMG estimate for a particular service
exceeds the PKF estimate for a particular service, and KPMG is selected for such
service, the “Incremental Cost” shall equal the actual cost of such service
multiplied by the percentage by which the KPMG estimate exceeded the PKF
estimate. For example, if the PKF estimate for audit work is $1.0 million and
the KPMG estimate for the same work is $1.25 million, and KPMG is selected, the
“Incremental Cost” shall be 20% of the actual cost for KPMG’s audit work for
that year.
ARTICLE XI
DISSOLUTION, LIQUIDATION AND TERMINATION
     11.1. Dissolution. The Company shall be dissolved and its affairs shall be
wound up on the first to occur of the following:
          11.1.1 the sale, contribution, exchange, conveyance or other transfer
of all, or substantially all, of the Company Assets; or
          11.1.2 the agreement of the Denihan Member and the PB Member.
     The death, retirement, resignation, expulsion, incapacity, Bankruptcy or
dissolution of a Member, or the occurrence of any other event that terminates
the continued membership of a Member in the Company, shall not cause a
dissolution of the Company, and the Company shall continue in existence subject
to the terms of this Agreement. The Members hereby waive any right to
dissolution of the Company except as contemplated by this Section 11.1.
     11.2. Liquidation.
          11.2.1 Appointment of Liquidator. Upon dissolution of the Company, the
Members shall designate a Person (which may be a Member) to act as liquidator.
The liquidator shall proceed diligently to wind up the affairs of the Company
and make final distributions as provided in this Agreement and pursuant to the
Act. The costs and expenses of liquidation shall be the costs and expenses of
the Company. From the date of dissolution until the final distribution, the
liquidator shall operate the Company with all requisite power and authority,
subject to the power of the Members to remove and replace such liquidator.
          11.2.2 Duties and Obligations of Liquidator. The matters to be
accomplished by the liquidator are as follows:
     (a) As promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by a

- 46 -



--------------------------------------------------------------------------------



 



recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed (as applicable).
     (b) The liquidator shall pay, satisfy or discharge from Company funds all
of the debts, liabilities and obligations of the Company (including, without
limitation, all costs and expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge of the same, including, without
limitation, the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidator may reasonably determine or as other
required under the Act.
     (c) The liquidator may sell any saleable assets of the Company in
connection with such liquidation at a public or private sale and at such price
and on such terms as the liquidator, in its sole discretion, deems necessary,
appropriate or advisable. Any Member or its Affiliate may purchase any of the
Company’s Assets at such sale; provided, however, that no Member or its
Affiliate may make any such purchase at a private sale, without the prior
written consent of the other Members.
     (d) The liquidator shall distribute all remaining Company Assets to the
Members in accordance with Section 11.2.3 by the earlier of (i) the end of the
taxable year of the Company during which the liquidation of the Company occurs,
and (ii) ninety (90) days after the date of the liquidation.
          11.2.3 Liquidating Distributions. Any distributions made in
liquidation shall be applied and distributed as follows:
     (a) To the repayment of the debts and liabilities of the Company (including
debts owed to Members or their Affiliates) and payment of the costs and expenses
of such liquidation;
     (b) To the funding of any reserves pursuant to Section 11.2.2; and
     (c) The balance of any proceeds from such liquidation shall be distributed
to the Members in accordance with Section 5.1.2.
          The liquidator shall cause only cash, evidences of indebtedness and
other securities to be distributed in any liquidation. The distribution of cash
and other property to a Member in accordance with this Section 11.2 shall
constitute a complete return to such Member of its Capital Contribution and a
complete distribution to the Member of its Membership Interest in the Company
and all the Company’s property. To the extent that a Member returns funds to the
Company, such Member shall have no claim against any other Member for such
funds.
     11.3. Termination. Upon completion of the distribution of Company Assets as
provided in this Article XI, the Company shall be terminated, and the liquidator
shall file a certificate of cancellation with the Secretary of State of the
State of Delaware, make or cancel

- 47 -



--------------------------------------------------------------------------------



 



any other filings made pursuant to the Act or the Applicable Law and take such
other actions as may be necessary, appropriate or advisable to terminate the
Company.
ARTICLE XII
DEFAULTS
     12.1. Defaults.
          12.1.1 If either the PB Member, on the one hand, or the Denihan
Member, on the other hand, fails to perform any of its obligations hereunder or
breaches any of the terms, conditions, representations, warranties or covenants
contained in any of the foregoing, or becomes subject to a Bankruptcy
proceeding, then the other Member (the “Non-Defaulting Member”) shall have the
right to give such Member (the “Defaulting Member”) a notice of default (“Notice
of Default”).
          12.1.2 The Notice of Default shall set forth the nature of the
obligation that the Defaulting Member (or its Affiliate, as applicable) has not
performed. If such default arises out of the application of Article VIII or is
the result of a Bankruptcy, fraud or willful misconduct or is otherwise stated
to be not subject to notice or cure, the Non-Defaulting Member shall immediately
have the rights set forth in Section 12.2 below, without the obligation to
provide any notice or cure periods. Otherwise, (i) if such default is curable by
the payment of money, the Defaulting Member shall have ten (10) Business Days
after the receipt of the Notice of Default within which to cure such default, or
(ii) if such default is not curable by the payment of money, then the Defaulting
Member shall have thirty (30) days after receipt of the Notice of Default to
cure such default, provided that if such default cannot reasonably be cured
within such thirty (30) day period but is reasonably capable of cure, then, so
long as the Defaulting Member is continuously and diligently pursuing the remedy
necessary to cure such default, the Defaulting Member shall have such additional
time as may be necessary to cure such default, but in no event longer than
forty-five (45) additional days.
     12.2. Remedies. Generally, if any default is not cured (to the extent
permitted) as set forth in Section 12.1.2 (each, an “Event of Default”) the
Non-Defaulting Member shall have the right to pursue all rights and remedies,
legal and equitable, available to it pursuant to this Agreement and Applicable
Law. Except as expressly limited herein, all rights and remedies hereunder in
the case of a default shall be cumulative.
ARTICLE XIII
MISCELLANEOUS PROVISIONS
     13.1. Notices. Every notice, consent or other communication required to be
given pursuant to any provision of this Agreement shall be made in writing (a
“Notice”) and shall be delivered to the recipient Person by (i) personal
delivery, (ii) certified U.S. mail, return receipt requested, postage and
charges prepaid, (iii) same day or next day delivery courier service, or
(iv) facsimile or email transmission, with a confirmation copy sent by one of
methods of delivery set forth in clauses (i), (ii) or (iii), and sent to the
applicable address or facsimile number set forth in this Section below (or to
such other address or facsimile number as the applicable Member may designate
from time to time by delivery of a Notice pursuant to this Section 13.1). A
Notice

- 48 -



--------------------------------------------------------------------------------



 



shall be deemed to be delivered to the Person to whom such Notice is sent upon
(i) delivery to the address or facsimile number of such Person, provided that
such delivery is made prior to 5:00 p.m. (local time for such Person) on a
Business Day, otherwise the following Business Day; or (ii) the attempted
delivery of such Notice if (A) such Person refuses delivery of such Notice, or
(B) such Person is no longer at such address or facsimile number, and such
Person failed to provide Notice of its current address or facsimile number
pursuant to this Section 13.1. A Member may change its address or facsimile
number for purposes of this Section 13.1 by providing a Notice to the Company
pursuant to Section 13.1 in which case the Denihan Member shall amend Schedule 1
(and provide copies thereof to the PB Member) to reflect such change in address
or facsimile number of a Member.
     If to the Denihan Member:
c/o Denihan Hospitality Group
551 Fifth Avenue
New York, NY 10176
Attn: David Duncan, Chief Financial Officer
Email: david.duncan@denihan.com
Fax: (917) 339- 3892
with a copy to:
Greenberg Traurig LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attn: Stephen L. Rabinowitz
Email: rabinowitzs@gtlaw.com
Fax: (212) 801 — 6400
     If to the PB Member:
c/o PB REIT
2 Bethesda Metro Center, Suite 1530
Bethesda, MD 20814
Attn: Thomas C. Fisher
Email: [____________]
Fax: [(____) __________]
with a copy to:
Hunton & Williams
[__________________]
[___________________]
Attn: [____________________]
Email: [___________________]
Fax: [_____________________]

- 49 -



--------------------------------------------------------------------------------



 



     13.2. Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.
     13.3. Further Assurances. The Members agree to execute, acknowledge,
deliver, file, record and publish such further certificates, instruments,
agreements and other documents, and to take all such further action as may be
required under the Act or other Applicable Law, or deemed necessary, appropriate
or advisable in furtherance of the Company’s purposes and the objectives and
intentions underlying this Agreement to the extent the same is not inconsistent
with the terms of this Agreement.
     13.4. Effect of Waiver or Consent. A failure on the part of the Company or
any Member to complain of any act of any other Person or to declare any Person
in default under this Agreement, irrespective of how long such failure continues
or how often such failure occurs, shall not constitute a consent to such act by
the Company or Member or a waiver by the Company or Member of its rights and
remedies with respect to such default unless such waiver is set forth in writing
signed by the Company or Member (as the case may be) or until the applicable
statute-of-limitations period with respect to such default has expired. Any
written consent to or waiver of any breach or default in the performance by a
Person of its duties, liabilities or obligations under this Agreement shall not
be a consent to or waiver of any other breach or default in the performance by
such Person of the same or any other duty, liability or obligation of such
Person under this Agreement.
     13.5. WAIVER OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT OR UNDER APPLICABLE LAW, EACH MEMBER (FOR ITSELF AND ITS LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS) HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES AND DISCLAIMS ALL RIGHTS TO CLAIM OR SEEK (WHETHER ON BEHALF OF IT OR THE
COMPANY) ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES.
     13.6. Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without giving effect to any choice of law of conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
     13.7. Litigation.
     (a) FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK. EACH MEMBER HEREBY EXPRESSLY AND

- 50 -



--------------------------------------------------------------------------------



 



IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH MEMBER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
MEMBER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (b) WAIVER OF JURY TRIAL. EACH OF THE MEMBERS HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR ANY AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM THE TRANSACTIONS CONTEMPLATED
BY ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     13.8. Costs of Enforcement. In the event of any action or proceeding
brought by any party against another under this Agreement, the prevailing party
shall be entitled to recover all costs and expenses including its attorneys’
fees in such action or proceeding in such amount as the court may adjudge
reasonable. The prevailing party shall be determined by the court based upon an
assessment of which party’s major arguments made or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision. If the
party which shall have commenced or instituted the action, suit or proceeding
shall dismiss or discontinue it without the concurrence of the other party, such
other party shall be deemed the prevailing party.
     13.9. Partial Invalidity. In the event that any one or more of the phrases,
sentences, sections, articles or sections contained in this Agreement shall be
declared invalid or unenforceable by order, decree or judgment of under the
applicable arbitration, or shall be or become invalid or unenforceable by virtue
of any Applicable Law, the remainder of this Agreement shall be construed as if
such phrases, sentences, sections, articles or sections had not been inserted
except when such construction (i) shall operate as an undue hardship on either
Member or (ii) shall constitute a substantial deviation from the general intent
and purposes of the Members as reflected in this Agreement. In the event of
either (i) or (ii) above, the Members shall use commercially reasonable efforts
to negotiate a mutually satisfactory amendment to this Agreement to circumvent
such adverse construction.
     13.10. Binding Effect; Third Party Beneficiaries. This Agreement is binding
on and shall inure to the benefit of the Members and their respective heirs,
legal representatives,

- 51 -



--------------------------------------------------------------------------------



 



successors and permitted assigns, and this Agreement shall not confer any rights
or remedies upon any other Person.
     13.11. Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
          13.11.1 Singular words shall connote the plural as well as the
singular, and plural words shall connote the singular as well as the plural, and
the masculine shall include the feminine and the neuter.
          13.11.2 All references in this Agreement to particular articles,
sections, subsections, clauses are references to articles, sections, subsections
or clauses of this Agreement. All references in this Agreement to particular
exhibits or schedules are references to the exhibits and schedules attached to
this Agreement.
          13.11.3 The headings in this Agreement are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.
          13.11.4 Each party hereto and its counsel have reviewed and revised
(or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against a particular party shall
not be applicable in the construction and interpretation of this Agreement or
any exhibits or schedules hereto.
          13.11.5 The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder”
and any similar terms shall refer to this Agreement, and not be limited to the
provisions of the section or paragraph in which such terms are used.
          13.11.6 The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without limitation.”
          13.11.7 All references to any consent, approval or other action to be
taken by “the Members” shall mean the consent, approval or other action by each
of the Members in the Company which are not in default at the time in question.
          13.11.8 Wherever in this Agreement a Person is permitted or required
to make a decision or determination or take an action in its “discretion” or its
“judgment,” that means that such Person may take that decision in its “sole
discretion” or “sole judgment.” Wherever in this Agreement a Person is empowered
to take or make a decision, direction, consent, vote, determination, election,
action or approval, such Person is entitled to consider, favor and further only
such interests and factors as it desires, including its own interests, and has
no duty or obligation to consider, favor or further any other interest of the
Company or any other Member. Wherever in this Agreement a Person is to act in
“its discretion,” “in good faith” or under another express standard, such Person
may act under that express standard and is not, and will not be, subject to any
other or different standard arising from this Agreement or any other agreement
contemplated herein or by relevant provisions of law (including, without
limitation, the Act) or in equity or otherwise.

- 52 -



--------------------------------------------------------------------------------



 



          13.11.9 Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement), other contractual instruments and
organization documents shall be deemed to include all subsequent amendments,
supplements, restatements and other modifications thereof, but only to the
extent not otherwise prohibited by the terms of any Transaction Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
     13.12. Recitals, Exhibits and Schedules. The recitals to this Agreement,
and all exhibits and schedules referred to in this Agreement (as amended from
time to time as provided in this Agreement) are incorporated herein by such
reference and made a part of this Agreement.
     13.13. Entire Agreement; Amendments to Agreement. This Agreement sets forth
the entire understanding and agreement of the Members, and supersedes any other
agreements and understandings (written or oral) made among the Members on or
prior to the date of this Agreement with respect to the transaction contemplated
in this Agreement. No amendment or modification to any terms of this Agreement,
including, without limitation to Exhibits or Schedules hereto (except as
provided in Section 3.3 and Section 13.1 above), or cancellation of this
Agreement, shall be valid unless in writing and signed by all of the Members.
     13.14. Facsimile; Counterparts. The Members may deliver executed signature
pages to this Agreement by facsimile or electronic pdf transmission to the other
Members, which facsimile or electronic pdf copy shall be deemed to be an
original executed signature page; provided, however, that such Member shall
deliver original signature pages to the other party promptly thereafter. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Members had signed the same signature
page.
     13.15. Announcements Rights to Images.
     13.15.1 Except as provided herein, no Member shall make any public
announcements regarding this Agreement or the Company or its business; provided,
however, that (a) each Member may consult with and obtain the approval of the
other Member before issuing a press release or other public announcement with
respect to this Agreement or the Company and may issue a press release or make a
public announcement following such consultation and approval, (b) after the
initial press release concerning this Agreement and the Company, the PB Member
may make reference to its investment in the Company and the value and
performance thereof in its normal quarterly earnings releases and conference
calls and in investor presentations, (c) PB REIT may include such information
concerning the Company and the Existing Hotels as it deems reasonably necessary
or appropriate for inclusion in its filings made pursuant to federal or state
securities laws, and (d) each Member may identify the other Member (and PB REIT
in the case of the PB Member and Brooke, Patrick, the Hotel Manager and Denihan
generally with respect to the Denihan Member) as its “joint venture partner”
with respect to ownership of each of the Existing Hotels.

- 53 -



--------------------------------------------------------------------------------



 



     13.15.2 The PB Member shall have the non-exclusive right to use on its
website and in marketing materials photographs of the Existing Hotels without
the consent of the Company or any other Member.
     13.16. Portfolio-Wide Incentive Management Fee. [Pursuant to Sections 3.01
and 4.01 of each Hotel Management Agreement, each Hotel Manager is entitled to
an “Incentive Management Fee” (as defined therein), determined on an individual
asset basis, if certain performance thresholds are satisfied. The Denihan Member
and the PB Member agree (on behalf of themselves and the Company and the Hotel
Manager) that, notwithstanding the terms of each Hotel Management Agreement, for
so long as more than one Hotel is owned by the Venture Vehicles and managed by
the Hotel Manager or any Affiliate of the Denihan Member, the Incentive
Management Fee shall be determined on a portfolio-wide basis. For the avoidance
of doubt, that means the “Incentive Fee Threshold” and “Incentive Management
Fee” shall be calculated in the aggregate for all Hotels owned by all Venture
Vehicles and that all components used in calculating the “Incentive Fee
Threshold” and “Incentive Management Fee”, including without limitation
Acquisition Costs, Major Capital Expenditures, Net Operating Income, Gross
Revenues, Operating Expenses and Fixed Expenses (each as defined in the Hotel
Management Agreement) shall all be calculated on an aggregate basis for all
Hotels owned by all Venture Vehicles and managed by the Hotel Manager or any
Affiliate of the Denihan Member for the same time period.] [NOTE: PROVISION WILL
APPEAR ONLY IN THE LESSEE OPERATING AGREEMENTS OR IN A SIDE LETTER AMONG THE
RELEVANT PARTIES].
[Signatures on following page]

- 54 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Members have duly executed this Agreement as
of the date first set forth above.

            DEHIHAN MEMBER:

DENIHAN OWNERSHIP COMPANY, LLC, a
New York limited liability company
      By:           Name:           Its:          PB MEMBER:

CARDINALS OWNER LLC,
a Delaware limited liability company
      By:           Name:           Its:       

S - 1